In the United States Court of Federal Claims
No. 13-245 C
(Revised and Filed Under Seal September l8, 2013)
Reissued for publication: September 18, 20131’

SUPREME FOODSERVICE )
GMBH, )
Plaintiff, )
v. ) Post-AWard protest; Responsibility
)evaluation; Discussions;
THE UNITED STATES, ) Responsiveness; Equality of
Defendant, and ) evaluations.
)
ANHAM FZCO, )
Defendant-Intervenor. )

Thomas P. Humphrey, Washington, DC, for plaintiff. Davz`a’ Z. Boa’enhez`mer,
jonathan M Baker, james G. Peyster, Grantj. Book, Olivz`a L. Lynch, and Robertj.
Sneckenberg, Washington, DC, of counsel.

joseph E. Ashman, Commercial Litigation Branch, Civil Division, United
States Department of J ustice, Washington, DC, for defendant, with whom were Stuart
F. Delery, Acting Assistant Attorney General, jeanne E. Davidson, Director, and
Deborah A. Bynum, Assistant Director. R. Zen Schaper and jeremiah Klz`ne (DLA),
of counsel.

Erz'c j. Marcotte, Washington, DC, for intervenor defendant. Kevin P.
Connelly, Harola’ D. Lester, jr., Kelly E. Baroker, jacob W. Scott, and Kyle E.
Gz`lbertson, of counsel.

OPINION
Merow, Senior Judge.

ln this post-award bid protest case, Supreme Foodservice GmbH ("Supreme"
or "plaintiff"), an unsuccessful offeror, challenges the decision of the Defense

l’ This published version of the Septernber 18, 2013 Revised Sealed Opinion incorporates
proposed agreed redactions submitted by the parties.

Logistics Agency Troop Support ("DLA" or the "Agency") to award a Subsistence
Prime Vendor-Afghanistan ("SPV") contract to ANHAM FZCO ("Anham" or
"defendant-intervenor"3’) under Solicitation No. SPM300-l l-R-0063 ("Solicitation"
or "Request for Proposal" or "RFP").

Before the court are: (l) Supreme ’ s Motion for Judgment on the Administrative
Record (AR) (ECF No. 26); (2) Defendant’s Cross-Motion for Judgment on the AR
(ECF No. 29); (3) Anham’s Cross-Motion for Judgment on the AR (ECF No. 32); (4)
Anham’s Motion to Strike (ECF No. 3 l); (5) Supreme’s Motion to Supplement the
AR (ECF No. 35); and (6) Anham’s Conditional Cross-Motion to Supplement the AR
(ECF No. 41). As detailed below, Supreme has not established that DLA’S decision
to award the SPV contract to Anham was arbitrary, capricious, an abuse of discretion,
or in violation of procurement law. Thus, Supreme’s Motion for Judgment on the AR
is denied and the Cross-Motions granted. The Cross-Motion and Motion to
Supplement the AR and the Motion to Strike are granted in part and denied in part.

I. STATEMENT OF FACTS
A. The Solicitation And First Award Decision

On April 26, 201 l, DLA issued its Solicitation for the SPV contract to supply
and deliver a full line of food and other subsistence products to the United States
military and other federally-funded customers at 205 delivery points in Afghanistan.
(AR Tab l at 125, 127.) Subsistence products included a wide variety of
commercially-available cafeteria-style food items. (AR Tab 32 at 62()3.) This
procurement was a continuation of DLA’s prior SPV Afghanistan contracts, which
Supreme, the incumbent, has been performing since 2005, pursuant to a
competitively-awarded contract, and since 2010, under sole-source contracts. (AR

Tab 43 at 675 6, 8542.) Supreme’s current sole-source contract expires on December
l2, 2013. (AR Tab 44 at 6756.)

The Solicitation at issue was for a sixty-six month, fixed-price,
indefinite-delivery/indefinite-quantity contract with estimated sales of $ 10 billion and
a maximum of $30 billion including all pricing tiers and a surge. (AR Tab l at

3’ ANHAM is referred to as "Anham" in Agency and other documents. For consistency
purposes "Anham" is used throughout this Opinion, including in quoted material.

_ _2_

125 -26.) An award to other than the incumbent would occur at least 180 days prior
to the expiration of the incumbent’s contract. (Id. at 220.) During this time, the
incumbent would remain the principal supply source. (Ia’.)

Offerors were to organize their proposals into two volumes » technical and
price. (AR Tab l at 241.) The technical proposal would be evaluated under the
following factors, subfactors and elements:

I EXPERIENCE/PAST PERFORMANCE

A. Experience
Al. Experience (Size and Complexity)
A2. Experience (Key Personnel)
B. Past Performance
C. Socioeconomic Past Performance
D. Ability One Past Performance

II DISTRIBUTION SYSTEM/QUALITY ASSURANCE

A. Warehouse Location/Capacity and Resource Availability
B. Airlift Capability

C. Quality Control Assurance and Warehouse Procedures
D. Product Protection/Food Defense

E. Surge and Sustainment Capability

III PRIVATE CONVOY SECURITY CAPABILITY

IV OPERATIONAL SUPPORT
A. Afghan National Employment - Afghanistan First - Southern Caucasus (SC)/
Central and Southern Asian States (CASA)
B. Civil Reserve Air Fleet (CRAF)/Voluntary Intermodal Sealift Agreement (VISA)

V SOCIOECONOMIC CONSIDERATIONS

(AR Tab l at 23 9-40.) Technical factors were to be weighed in descending order of
importance and, when combined, Factors l through V were "significantly more
important than price components." (la’. at 261 .) In combination, Factors I, II and III
were significantly more important than Factors IV and V. (]a’. at 261 .) Subfactor A
(Experience) and Subfactor B (Past Performance) of Factor I (Experience/Past
Perforrnance) would be weighed equally, but had more weight than Subfactor C
(Socioeconomic Past Performance) and Subfactor D (Ability One Past Performance)

_3_

which had equal weight. (Ia’. at 260.) Factor ll (Distribution System Quality
Assurance) included several Subfactors of equal importance: warehouse location,
capacity and resource availability; airlift capability; quality control assurance and
warehouse procedures ; product protection/ food defense; and surge and Sustainment
capability. (Ia’. at 262, 266-67.) Factor III would evaluate the offeror’s private
convoy security capability, giving more favorable ratings to plans demonstrating a
higher rate of successful execution. (Ia’. at 267.) Factor IV would gauge a proposal’s
support of Afghanistan National Employment initiatives and utilization of the Civil
Reserve Air Fleet/Voluntary Interrnodal Sealift Agreement (Ia’.) Factor V would

evaluate "[s]ocioeconomic goals on a comparative basis amongst all offerors." (Ia’.
at 263, 267.)

Technical evaluation would be by ratings of Outstanding, Good, Acceptable,
Marginal, and Unacceptable. (AR Tab l at 264.) A proposal would be rated
"Outstanding" if it "meets requirements and indicates an exceptional approach and
understanding of the requirements," "[s]trengths far outweigh any weal

Marginal

(AR. Tab 62_)

The SSAC concurred in the technical evaluation report, concluding that
"Anham’s proposal represents the best value in terms of technical and pricing
considerations." (AR Tab 64 at 8349.) The Revised Source Selection Decision by
_, SSA, Deputy Commander, DLA Troop Support, upon review and
independent analysis, also concluded that Anham’s proposal represented the best
value to the govemment. (Ia’.)

0n December 7, 2012, DLA notified Supreme that corrective action was
completed and Anham’s proposal still provided the best value to the govemment.
(AR Tab 65 at 8349-50.) Supreme’s total evaluated price of $4,723,740,82 1 .02 was
$ 1 ,448,949,890.70 higher than Anham’s total evaluated price of $3,274,790, 930.32.
(Ia’. at 83 64, 83 67.) 0n December 12, 2012, the Agency provided Supreme a
debriefing conceming the reevaluation and second award of the contract to Anham.
(Ia’. at 8363-68.)

0n December 17, 2012, Supreme filed another GAO protest challenging the
award decision (AR Tab 66A at 83 69-843 4), and supplemented the protest on January
25, 2013.§’ (AR Tab 661 at 8652-8743). Supreme asserted that: (l) DLA’s award
disregarded Anham’ s material proposal misrepresentation regarding its Bagram Farm
warehouse, which should have resulted in a finding that Anham was not a responsible
bidder and therefore should not have been awarded the contract; (2) DLA did not
properly evaluate Anham’s experience and past performance and treated offerors
unequally; (3) DLA’s past performance evaluation of Supreme’s proposal was
unreasonable under Factor I; and (4) DLA’s best value tradeoff decision was
unreasonable. In a March 8, 2013 GAO hearing, the C0 testified regarding his
responsibility determination and actions taken in response to the information Supreme
submitted to the agency regarding Anham during corrective action.§’ (AR Tab 66X
at 9069-9199.)

0n March 27, 2013, GAO denied Supreme’s second protest. Supreme
Foodservz`ce GmbH, B-405400.6, B-405400.7, Mar. 27, 2013, 2013 CPD 11 _ (AR
Tab 66BB at 9309-24). The GAO concluded that: (l) the record did not support
claims that Anham made a material misrepresentation in its proposal regarding the
availability of the Bagram warehouse site; (2) the agency’s responsibility
determination was not unreasonable; and (3) the agency’s evaluation of experience
and past performance was not unequal, but was reasonable and consistent with the
terms of the solicitation. (Id.) Conceming other claimed errors, the GAO concluded
that "[w]e have carefully considered all of Supreme’s arguments, along with the
record, and conclude that none furnish a basis on which to sustain the protest." (la’.
at 9324 n.l0.)

Supreme then filed this protest action.

§/ While the filing of Supreme’s December 17, 2012 GAO protest should have invoked the
automatic stay of Anham’s performance under 31 U.S.C. § 3553(d)(3)(A), DLA did not issue a stop
work order and notified GAO that urgent and compelling circumstances would not permit waiting
for the GAO decision on the protest. 0n January 2, 2013, Supreme filed a protest in this court
contesting this DLA stay override action which resulted in a decision that the stay override was

invalid because it was issued arbitrarily and capriciously. Supreme Foodservice GmbH v. United
States, 109 Fed. Cl. 369, 377, 398 (2013).

§’ Supreme did not object to the court’s consideration of the testimony of the C0 before the
GAO. (Tr. 50-51.)

_]0_

II. JURISDICTION AND STANDARD 0F REVIEW

Jurisdiction over this procurement protest is conferred by 28 U.S.C. § 1491 (b).
Under 28 U.S.C. § 149l(b)(4), the Agency’s protested contract award decision is
reviewed pursuant to the standards set forth in 5 U.S.C. § 706. Thereunder, the court
may set aside the Agency action if it is "arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law." 5 U.S.C. § 706(2)(A).

Federal procurement determinations are arbitrary and capricious if the Agency
"‘entirely failed to consider an important aspect of the problem, offered an
explanation for its decision that runs counter to the evidence before the agency, or
[the decision] is so implausible that it could not be ascribed to a difference in view
or the product of agency expertise."’ Ala. Aircraft Ina’us., Inc. Birrningham v. United
States, 586 F.3d 1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehz`cle Mfrs. Ass ’n v.
State Farm Mut. Aato. Ins. Co., 463 U.S. 29, 43 (1983)). The "agency must examine
the relevant data and articulate a satisfactory explanation of its action including a
‘rational connection between the facts found and the choice made."’ Motor Vehz`cle
Mfrs. Ass ’n, 463 U.S. at 43) (quoting Burlz`ngton Track Lz`nes, Inc. v. United States,
371 U.S. 156, 168 (1962)). "‘If the court finds a reasonable basis for the agency’s
action, the court should stay its hand even though it might, as an original proposition,
have reached a different conclusion as to the proper administration and application
of the procurement regulations. "’ Honeywell, Inc. v. Uni ted States, 870 F.2d 644, 648
(Fed. Cir. 1989) (quoting M Steinthal & C0. v. Seamans, 455 F.2d l289, 1301 (D.C.
Cir. 1971)).

In this regard, "[i]t is well-established that contracting officers have a great
deal of discretion in making contract award decisions, particularly when_, as here, the
contract is to be awarded to the bidder or bidders that will provide the agency with
the best value." Banknote Corp. ofAm., Inc. v. United States, 365 F.3d 1345, 1355
(Fed. Cir. 2004); see also Galen Mea’. Assocs. v. United States, 369 F.3d 1324, 1330
(Fed. Cir. 2004) (noting that because "the contract was to be awarded based on ‘best
value,’ the contracting officer had even greater discretion than if the contract were to
have been awarded on the basis of cost alone") (citing E. W. Blz'ss C0. v. United States,
77 F.3d 445, 449 (Fed. Cir. 1996)). See also Glenn Defense Marz`ne (ASIA), PTE,
Lta’. v. United States, 720 F.3d 901, 908 (Fed. Cir. 2013).

_11_

Supreme’s contentions in this bid protest primarily concem legal errors, and
in this regard, a procurement decision may be set aside not only if it lacked a rational
basis but also if the agency’s decision-making involved a violation of regulation or
procedure. Impresa Construzioni Geom. Domenz`co Garafi v. UnitedStates, 238 F.3d
1324, 1332 (Fed. Cir. 2001). De minimis errors in the procurement process, however,
do not justify relief. Grainman Data Sys. Corp. v. Dalton, 88 F.3d 990, 1000 (Fed.
Cir. 1996) (citing Ana’ersen Consulting v. Unitea’ States, 959 F.2d 929, 932-33, 935
(Fed. Cir. 1992)). The bid protest plaintiff bears the burden of proving that a
significant error marred the procurement in question. Ia’. (citing CA CI Fiela' Servs.,
Inc. v. United States, 854 F.2d 464, 466 (Fed. Cir. 1988)).

If "the trial court determines [that] the government acted without rational basis
or contrary to law when . . . awarding the contract[,]. . . it proceeds to determine, as
a factual matter, if the bid protester was prejudiced by that conduct." Bannum, Inc.
v. United States, 404 F.3d 1346, 1351 (Fed. Cir. 2005). Plaintiff again bears the
burden of proof, and must "show that there was a ‘substantial chance’ [plaintiff]
would have received the contract award but for the [government’s] errors in the
[procurement] process." Ia’. at 1358 (citations omitted). If a protestor can show that,
but for the agency’s procurement error, there was a substantial chance that it would
have been awarded the contract, prejudice is established. Ia’. at 1353. "Prejudice is
a question of fact." Id. (citing Advancea’ Data Concepts, Inc. v. United States, 216
F.3d 1054, 1057 (Fed. Cir. 2000)).

IlI. CLAIMED ERRORS

Arguments raised in the extensive briefings were distilled, as presented at oral
argument, into five areas:

A. Supreme asserts that the Agency’s responsibility evaluation, which
included a finding that Anham would be ready to perform within six months, was
legally erroneous because it was inconsistent with one of the findings in the J&A for
Supreme’s sole-source bridge contract, that any contractor other than the incumbent
would require a ten-month period to prepare for performance;

B. Supreme also asserts that this J&A finding for Supreme’s bridge contract

rendered Anham’s procurement proposal non-responsive and ineligible for the SPV
contract award;

_12_

C. Supreme claims the Agency engaged in improper discussions as a part of
its responsibility evaluation of Anham;

D. Supreme contends that the Agency’s evaluations of Anham’s proposal
regarding: (a) past performance in relation to size and complexity and (b) surge
capability, were unequal and inconsistent with the terms of the Solicitation; and,
finally,

E. Supreme alleges that the Agency’s evaluation of Anham’s responsibility
failed adequately to investigate Anham’s ability to use the Bagram Farms property
for a warehouse.

IV. DISCUSSION

A. Was the Agency’s responsibility evaluation of Anham
inconsistent with the J&A for Supreme’s sole-source
bridge contract?

Supreme contends that the Agency’s affirmative determination in this
procurement as to Anham’ s responsibility was inconsistent with the contemporaneous
finding in the J&A for Supreme’s sole-source bridge contract that no contractor other
than Supreme, as the incumbent, could provide continuity of mission-vital food
services while a new contractor ramped-up for performance of the SPV contract.

Generally, a putative awardee’s proposal sets forth its performance promises;
a responsibility evaluation concems whether the awardee can keep those promises.
Before awarding a contract, the C0 must evaluate the offeror’s responsibility. See
48 C.F.R. § 9.103(b) ("No purchase or award shall be made unless the contracting
officer makes an affirmative determination of responsibility.")

To be determined responsible, a prospective contractor must

(a) Have adequate financial resources to perfonn the contract, or the ability to obtain
them (see 9.104 3(a));

(b) Be able to comply with the required or proposed delivery or performance
schedule, taking into consideration all existing commercial and governmental
business commitments;

_13_

(c) Have a satisfactory performance record (see 48 CFR 9.104 3(b) and part 42,
subpart 42.15). A prospective contractor shall not be determined responsible or

nonresponsible solely on the basis of a lack of relevant performance history, except
as provided in 9. 104 2;

(d) Have a satisfactory record of integrity and business ethics (for example, see
Subpart 42.15)[;]

(e) Have the necessary organization, experience, accounting and operational
controls, and technical skills, or the ability to obtain them (including, as appropriate,
such elements as production control procedures, property control systems, quality
assurance measures, and safety programs applicable to materials to be produced or
services to be performed by the prospective contractor and subcontractors) (see
9.104 3(a));

(f) Have the necessary production, construction, and technical equipment and
facilities, or the ability to obtain them (see 9.104 3(a)); and

(g) Be otherwise qualified and eligible to receive an award under applicable laws and
regu1ations. . . .

48 C.F.R. § 9.104-1.

A responsibility evaluation includes consideration of financial backingl’ as well
as the ability to meet the operational requirements of the contract and may also
encompass post-proposal information Centech Grp. Inc. v. Unitea’ States, 554 F.3d
1029, 1034 n.2 (Fed. Cir. 2009) ("Responsibility refers to an offeror’s apparent ability
and capacity to perform all contract requirements and is determined, not at proposal
opening, but at any time prior to award of the contract based on any information
received by the agency up to that time."); Aa’vancea’ Am. Constr., Inc. v. United
States, 111 Fed. Cl. 205, 221-22 (2013); Mack Tracks, lnc. v. United States, 6 Cl. Ct.
68, 71 (1984).

As noted, on April 13, 2012, the C0 requested DCMA conduct a pre-award
responsibility survey including on-the-ground verification of Anham’s warehouse
construction. (AR Tab 40 at 6259.) 0n l\/lay 23, 2012, DCMA transmitted an

Z’ 
 
  (AR Tab 40 at 6430, 6446, 6456, 6460.)

_14_

extensive report to DLA (ia’. at 6284-6496) that "DCMA Afghanistan assembled a
dedicated and professional acquisition team to provide an in-depth and detailed
survey to assist with your contract award decision. The pre-award survey included
site visits at three locations in Afghanistan, meetings with the ANHAM Senior
Management and the review of contractor provided source documentation." (Ia’. at
6281 .) DCMA reported that the Bagram warehouse was not completed by March 15,
2012 as represented by Anham in its FPR. Rather, the then-current target was July
2012, in part because Anham was waiting for an award decision. (Ia'. at 6290.)

The C0’s subsequent responsibility report dated June 21, 2012, analyzed
Anham’ s financial capability, performance record, integrity, organization, experience,
accounting, operational controls and technical skills. (AR Tab 41 at 6497-99.) The
C0 concluded that Anham could comply with the delivery and performance schedule,
measured from the actual contract award date, and had adequate resources to do so:

2. PERFORl\/IANCE SCHEDULE: Af`ter taking into consideration all of Anham’s
existing commercial and governmental business commitments, I have determined
that Anham is able to comply with the required delivery and performance schedule
of the [SPV] contract. The duration of the contract is for a term of 66 months, with
three separate pricing tiers. The first tier shall begin on the award date for a 30
month period (inclusive of a 6 month ramp-up period followed by a 24-month
performance period); the second tier shall be for the following 18 month performance
period; the third and final tier shall be for an 18 month performance period following
the second 18-month performance period. During the first tier, the contract includes
a six month implementation phase (or ramp-up period) which is defined as the
timeframe which begins immediately after award and ends when the first order is
placed. The ordering period begins after the first order is placed. Perforrnance
period options are not being used in this contract. Dependent upon the specific
customers, deliveries shall average l-3 times per week to each customer, unless the
customer and the contractor agree upon more or less frequent stops. Based on all of
its existing contracts and its technical proposal, Anham has adequate resources to
meet the performance schedule of the contract.

(1¢1_ ar 6493.)

Acknowledging that Anham’s warehouse construction schedules had been
extended, the C0 determined that Anham had resources to complete construction
within sixty days after award and had the necessary trucking and air transportation
facilities to support the warehouses:

_15_

6. PRODUCTION, CONSTRUCTION, AND TECHNICAL EQUlPl\/IENT AND
FAC]LITIES: l have determined that Anham has the necessary production,
construction and technical equipment and facilities or the ability to obtain them for
use on the [SPV] contract. Although Anham does not currently have completed
operational warehousing, construction to build an adequate warehouse is currently
in place and set to be finished 60 days after award. Furthermore, Anham has more
than sufficient open yard spacing for outbound staging and for truck receiving, which
will ensure a smooth flow of outbound and inbound trucks allowing Anham to meet
the requirements of the contract. Anham has sufficient material handling equipment
and trucking assets to perform successfully on the contract and has also demonstrated
that, if necessary, additional assets can be obtained within 24 hours to 30 days.
Anham also has sufficient airlift experience and capability to ensure successfully
inbound and outbound deliveries into and within Afghanistan.

(1¢1. at 6499.)

Supreme contends these findings were legally erroneous, specifically, the
determination that Anham could have its warehouses constructed and operational
within sixty days after contract award was at direct odds with the Agency’s J&A for
the Supreme bridge contract.

Supreme was the incumbent under the prior SPV contract. The contract was
extended on several occasions. As of November 18, 2010, the date of the initial
contract extension, the Agency planned for a competitive follow-on contract award
by June 13, 2012. That date was then advanced to February 29, 2012 to allow for a
ten month ramp-up period for a non-incumbent awardee. (AR Tab 44 at 675 7.) The
date of anticipated new contract award then slipped to June 22, 2012. (Ia’.) Due to
"significant changes related to the contract, which affect the implementation period
for any contractor other than the incumbent," (z'a’.), a one-year, sole-source bridge
contract was awarded to Supreme for a period from December of 2012 to December
of 20 1 3, with an estimated value of 81 .5 billion, and a maximum of $4.5 billion under
the surge option.§’ ln justifying this non-competitive bridge contract award, as
required by 10 U.S.C. § 2304,9’ Supreme contends that the C0 "certified" that:

§/ While the one-year bridge contract had an estimated value of $1.5 billion, the price

differential between Anham and Supreme’s offers in the subject procurement was approximately
$l.4 billion. (AR Tab 44 at 6756; Tab 65 at 8367.)

9/ (c) The head of an agency may use procedures other than competitive procedures only
when

_16_

The proposed bridge contract is required to maintain continuous prime vendor
coverage and uninterrupted supply of vitally needed subsistence items until
implementation of the new, competitively awarded prime vendor contract for
foodservice support can be put in place. The use of the (c)(l) authority is necessary
because the required foodservice supplies are available only from the current
contractor in the timeframe required, and award to any other source would result in
unacceptable delays in fiilfilling the agency’s requirements.W

(l) the property or services needed by the agency are available from only one
responsible source or only from a limited number of responsible sources and no other
type of property or services will satisfy the needs of the agency;

(2) the agency’s need for the property or services is of such an unusual and
compelling urgency that the United States would be seriously injured unless the
agency is permitted to limit the number of sources from which it solicits bids or
proposals;

(3) it is necessary to award the contract to a particular source or sources in order (A)
to maintain a facility, producer, manufacturer, or other supplier available for
furnishing property or services in case of a national emergency or to achieve
industrial mobilization, . . .

(f)(l) Except as provided in paragraph (2), the head of an agency may not award a
contract using procedures other than competitive procedures unless

(A) the contracting officer for the contract justifies the use of such
procedures in writing and certifies the accuracy and completeness of
the justification;

(B) the justification is approved

(ii) in the case of a contract for an amount exceeding $10,000,000
(but equal to or less than $75,000,000), by the head of the procuring
activity (or the head of the procuring activity’s delegate designated
pursuant to paragraph (6)(A))[.]

wUsc§Bm.

W The J&A was certified by Dennis Strolle, the Contracting Officer, to the best of his

knowledge and belief on June ll, 2012. _ Chief, Afghanistan/0CONUS Prime
Vendor Subsistence Supplier Operations;_, Chief0CONUS Prime Vendor Subsistence
Supplier Operations;_, Director, Subsistence Supplier 0perations; and-
-, Troop Support Competition Advocate all concurred. _ DLA Counsel - Troop

_17_

(AR Tab 44 at 6756.) Multiple protests on the SPV award were anticipated, and with
resulting stays, this could postpone performance by three to four months.- (Ia'. at
6759.) A "longer implementation period, which is likely to last approximately ten
(10) months instead of the originally planned six (6) months" was recited. (Ia’. at
6757.) An underlying assumption, Supreme reasons, is that Anham could not meet
the six month ramp-up. Supreme asserts this finding is inconsistent with the
responsibility determination by the same C0 in the separate SPV procurement and
renders the responsibility determination legally indefensible Lacking responsibility,
Anham would have been ineligible for an award and the SPV contract should have
gone to Supreme, supplying the requisite prejudice

T he Supreme bridge contract J&A recited:

there is a reasonable expectation that transition to full performance by_

_ Due to the uncertainties of transitioning performance on this major
requirement being performed in a war zone, including the new contractor’s need-

: ln addition, this bridge contract provides a "fallback" in the event that, for
whatever reason, the new contractor is unable to provide the required support, thus
mitigating potential performance risk under the new contract. This bridge contract
is therefore required to assure uninterrupted, continued foodservice support to the
subject customers after December 12, 20 12, until the follow-on contractor completes
transition and proves capable of assuming hill performance ln any event, once the
awardee of the competitively awarded contract reaches full operational capacity, and
the guaranteed niinium has been met, no additional orders will be placed against the
bridge contract.

(ld. ar 6759.)

Supreme’s attack on the Agency’s SPV contract responsibility determination
faces a high hurdle "‘Contracting officers are "generally given wide discretion" in

Support reviewed the justification for legal sufficiency and_ Executive Director,
Troop Support Contracting and Acquisition Management reviewed the justification and
recommended approval. DLA General Counsel reviewed the justification and DLA Competition
Advocate reviewed and recommended approval. lt was approved on June 21, 2012, by_
_, Senior Procurement Executive, Defense Logistics Agency on June 2 1 , 2012. (AR Tab
44 at 6762-64.)

_13_

making responsibility determinations and in determining the amount of information
that is required to make a responsibility determination."’ Bena’er Shzpbailding &
Repair Co., Inc. v. United States, 297 F.3d 1358, 1362 (Fed. Cir. 2002) (citing
Impresa Constrazioni Geom. Domenico Garufi v. United States, 238 F.3d 1324,
1334-35 (Fed. Cir. 2001)); see News Printing C0. v. United States, 46 Fed. Cl. 740,
746 (2000) ("‘A contracting agency has broad discretion in making responsibility
determinations since it must bear the brunt of difficulties experienced in obtaining the
required performance "’) (quoting House ofCommc ’ns & Graphics, B-245920, 1992
WL 55054, at *2 (Comp. Gen. Mar 4, 1992). "When such decisions have a rational
basis and are supported by the record, they will be upheld." Bena’er Shzpbailding &
Repair Co., 297 F.3d at 1362. "Although FAR [§] 9.105-1(a) does require the
contracting officer to have, or to obtain, enough information to make a responsibility
determination, the contracting officer is the arbiter of what, and how much,
information he needs." john C. Grimberg C0. v. United States, 185 F.3d 1297, 1303
(Fed. Cir. 1999).

Supreme has the burden of establishing the arbitrary and capricious nature of
the Agency’s Anham responsibility determination and cites Impresa Constrazioni
Geom. Domenico Garaji v. United States, 238 F.3d 1324 (Fed. Cir. 2001) in this
regard. However, Impresa was a "rare case in which an explanation [was] required"
for the responsibility determination, because the record before the C0 included ltalian
court proceedings and other evidence possibly connecting the awardee to criminal
activity in prior govemment contracts. I)npresa, 238 F.3d at 1327-1328, 1338.
Notably, in Irnpresa, the evidence that should have been considered was in the
procurement record before the C0; accordingly, ‘[w]e leave to another day the
question of whether extra-record evidence may be used to overcome the presumption
of regularity." 238 F.3d at 1338 n.10. ln the instant case, Supreme relies on the
rationale used to support a separate procurement to assert that the SPV responsibility
determination was arbitrary and capricious.

Defendants contend that the bridge contract was an acquisition distinct from
the SPV procurement, and that findings from that J&A are not controlling in this
procurement protest. The contracts, contractor, context and standards are different.
Given the recited likelihood of multiple bid protests and stays on the SPV
procurement, and the mission critical requirement to feed the troops, Supreme’s
bridge contract is asserted to have been a prudent hedge against the possibility of
delays. l\/loreover, the Supreme bridge contract J&A was not an evaluation document

_19_

generated or relied on by the Agency in making the decision to award the SPV
contract to Anham.

Even were the court to conclude that the J&A contains a finding that
contradicts a material finding in the SPV procurement responsibility determination
(and the court is making no such finding), no authority has been cited that would
require the J&A findings in a separate procurement to be controlling. Were there any
inconsistency, it cannot simply be assumed the J&A is correct and the SPV
responsibility determination incorrect, particularly when there is record support for
the SPV deterrnination.

The bridge contract J&A was not part of the SPV procurement process and
applied different legal principles. There was no protest proceeding over the sole-
source award to Supreme. The J&A was required by the ClCA to forgo competition;
the SPV responsibility findings were in a competitive procurement, govemed by
separate procurement laws and regulations. The bridge contract J&A addressed a
concern that circumstances in the wartime environment could result in an extended
ramp-up period for a new contract but the troops had to be fed. The responsibility
determination for the SPV contract expressed the then-present confidence that Anham
could meet a six month requirement, and no extension of this period was provided in
the SPV procurement. The AR for the separate bridge contract award is not before
the court, so a judicial review equal to that required by 28 U.S.C. § 1491 (b)(4) for the
SPV contract responsibility determination cannot be accomplished. The genesis of
the inclusion of the bridge contract J&A in this case, was in the prior override case.
Supreme Fooa'service GmbH v. United States, 109 Fed. Cl. 369, 379 n.4 (2013)
(granting plaintiff s motion to supplement the record in that case to which the
govemment and intervenor expressed no obj ection).!’

Furthermore, the time periods in the bridge contract J&A and in the SPV
contract responsibility deterrnination, alleged to be in conflict, are in different
contexts. ln the instant case, given the several protests and stays, the running of the
six month ramp-up period is not a straight line. lndeed, when questioned at oral
argument, counsel were not able to calculate how much of that time had run. ln

1-" Also, as in the override case, the bridge contract J&A is attached as an exhibit to the
Complaint in the instant case

_2()_

contrast, Supreme’s bridge contract, while subject to earlier termination, is for a set
time period.

The J&A included several reasons for a bridge contract. The bridge contract
was a hedge against risk, not in any way an amendment to the SPV contract. The
Agency found nothing to suggest that Anham will not successfully satisfy the six-
month ramp up period. And, in that the time remaining on the six-month ramp-up is
unknown, no inconsistency, arbitrariness capriciousness or violation of law has been
established.

Anham was not privy to the award requirements of the separate bridge contract,
such as the J&A required for this sole-source award to Supreme. Akin to application
of res judicata and collateral estoppel, the factual and legal contexts of the
determinations for the bridge contract and SPV contract awards are diverse,
precluding the result Supreme advocates See Peter Kiewi t Sons ’ C0. v. United States
Ariny Corps of Eng ’rs, 714 F.2d l63, 167 (D.C. Cir. 1983) (holding that a finding of
responsibility did not affect debarment proceedings: "differences in focus, criteria,
scope and decision making personnel make the present responsibility and debarment
decisions entirely independent of each other."); see also Bean Drea'ging Corp. v.
United States, 22 Cl. Ct. 519, 522-23 (1991); cf MG Altus Apache C0. v. United
States, No. 11-538C, 2013 WL 3064808, at *10-12 (Fed. Cl. May 24, 2013)
(validating broad discretion in the responsibility analysis and concluding the C0 was
not unreasonable in considering performance of a prior joint venture in evaluating
present responsibility of one of its members). Similarly, at oral argument, the
govemment characterized Supreme’s request to bind the Agency with findings made
in another context involving another contractor as precluded by well-established
precedent preventing estoppel against the government, citing Heckler v. Community
Health Servs. of Crawfora’ Cnty., Inc., 467 U.S. 51, 60 (1984); see also Ojjice of
Personnel Mgmt. v. Richmond, 496 U.S. 414, 419-34 (1990) (lirniting estoppel
against the govemment). Because of the findings herein, it is not necessary further
to examine estoppel in these circumstances

Supreme has not established that the J&A for its sole-source bridge contract

serves to render the responsibility determination for the separate SPV contract
arbitrary and capricious

_21_

B. Did the J&A findings supporting Supreme’s bridge
contract render Anham’s procurement proposal non-
responsive?

ln a variation of its first claimed error, Supreme asserts that the bridge contract
J&A included a finding that no offeror other than Supreme, the incumbent, could
attain a six-month implementation period, a material mission requirement. Thus,
Anham’s proposal provision that it could meet that schedule becomes a material
misrepresentation which should have disqualified Anham’s proposal as a matter of
law as nonresponsive

Supreme cites to language in the Solicitation specifying a 66-month contract,
consisting of three pricing tiers, the first of which was for 30 months including a 6
month ramp-up period. This language appears in the introduction to Statement of
Work, Supplies/Services and Prices and provides in relevant part:

F. The Govemment intends to make one award. The contract shall be
for a term of 66 months, with three separate pricing tiers. The first
tier shall be for a 30 month period (inclusive of a 6 month ramp-up
period followed by a 24-month performance period); the second tier
shall be for the following 18 month performance period; the third and
final tier shall be for another 18 month performance period.

(AR Tab 1 at 126 (emphasis in original).) This is the provision that Supreme
contends makes a six-month implementation period required and material.

Defendants disagree with Supreme’s underlying assumption that a six-month
ramp-up schedule was a material provision of the Solicitation, contending rather that
transition periods were aspirational and fluid, citing to another provision in the more
than 300-page Solicitation that the Agency "intends" to include a six-month ramp-up
period.

_22_

II. CONTRACT IMPLEMENTATION PHASE

ln the event that a follow-on contract is awarded to a firm other than the incumbent
contractor [Supreme],¥' the govemment intends to: (i) make award at least 180 days
prior to the expiration date of the incumbent contract and (ii) establish a time phased
transition schedule during the incumbent contract’s final 120 to 180 days of
operation. . . . [T]he new contractor shall fully prepare to support all customers under
the contract at least 30 days prior to expiration date of the incumbent contract. lt is
the Govemment’s intent to have all orders placed under the new contract when the
incumbent contract expires.

(AR Tab 1 at 220 (emphasis supplied).)

The use of the word "intends" creates neither a firm nor a material requirement,
defendant concludes; rather "the solicitation is clearly advising offerors that yes, the
govemment intends, it’ s shooting for a six-month transition period, but it does reserve
discretion to determine exactly when the handoff, when the nonincumbent awardee
would assume full contract performance." (Tr. 56.) "lntends," rather than "shall" or
"will" also counsels against invalidating a subsequent Agency decision that a longer
transition schedule was necessary, particularly given the hostile nature in which the
contract is to be performed. When questioned by the court, the govemment stated
that reserved discretion in this regard was not lirnited to the six month period prior
to the expiration of Supreme’s incumbent contract, but could extend to additional
bridge contracts through contract administration if necessary to continue to supply
needed provisions (Tr. 5 8-60.) This flexibility makes sense in view of the hostile
performance environment involved, the govemment states and no authority is cited
that precludes the retention of discretion in implementation or ramp-up in these
circumstances§” (Tr. 57 ("[The contract is not going to be performed] in Nebraska.").)
Discretion under these circumstances does not support the rigidity and materiality of
a six-month transition period.

Q' ln that the implementation phase does not apply to Supreme, its standing or ability to
assert prejudice in the application or interpretation of this provision is questionable Because of the
court’s findings herein, it is not necessary to resolve potential issues in this regard.

5’ During the ramp-up period Anham does not get paid. The non-incumbent contractor’s
compensation commences when it begins to fill food orders

_23_

The Solicitation also reserved discretion on the timing of implementation of
performance by a non-incumbent awardee in the "best interest of the Government."
(AR Tab 1 at 220 ("[T]he Govemment reserves the right to phase in customer
ordering points when it is in the best interest of the Govemment.").)

The govemment insists there is no inconsistency between the intention to
provide a six-month ramp-up while reserving the right to extend that period, but if
Supreme’s response that retention of discretion in an implementation period would
create an illusory contract were valid, the govemment contends that any such error
in the Solicitation would be patent, and must have been challenged prior to the
deadline for submission of proposals. Blue & Gold Fleet, L.P. v. United States, 492
F.3d 1308, 1313 (Fed. Cir. 2007). There being no suggestion the illusory contract
argument was timely raised by Supreme, it must be considered to be waived.

Defendant adds that in addition to the bar of Blue & Gola’ Fleet, any
inconsistency is resolved by an order of precedence in the Solicitation. Therein the
Schedule of Supplies and Services (the section cited by the govemment) is at the top
of that list.W

Anham took no exception to the six-month transition period. Anham’s
proposal provided for this transition (AR Tab 6A at 862, 951, 95 8-63), and Anham’s
contract includes this six-month transition period. (AR Tab 43 at 673 7-38.)

l4/

(s) Order of precedence Any inconsistencies in this solicitation or
contract shall be resolved by giving precedence in the following
order:
(l) The schedule of supplies/services.
(2) The Assignments Disputes, Payments, lnvoice, 0ther
Compliance, and Compliance with Laws Unique to Govemment
Contracts paragraphs of this clause
(3) The clause at 52.212-5.
(4) Addenda to this solicitation or contract, including any license
agreements for computer software
(5) Solicitation provisions if this is a Solicitation.
(6) 0ther paragraphs of this clause.
(7) The Standard Forrn 1449.
(8) 0ther documents, exhibits and attachments
(9) The specification.
(AR Tab 1 at 15.)

_24_

The Agency did not relax the six month requirement and indeed its contract not
only provides that Anham will complete ramp-up activities in six months but also
establishes even more detailed milestones for that six-month ramp-up period -
identifying specific tasks to be completed within 30, 60, 90, 120, 150 and 180 days
after notification of contract award, contemplating that Anham would make its first
order for supplies within 90 days but would not make its first delivery until 180 days
after it received the award. (AR Tab 43 at 6737-38.) During the implementation
phase, the incumbent contractor, Supreme, would "remain the principal source of
food and non-food supplies" (Ia’. at 6737.) l\/loreover, the C0 affirmatively
determined, as part of the contract award process that Anham was capable of
meeting, and had adequate resources to meet, the existing performance schedule,
including the six-month implementation period. (AR Tab 41 at 6498.) He made this
decision after "taking into consideration all of Anham’s existing commercial and
govemmental business commitments" and "[b]ased on all of [Anham’s] existing
contracts and its technical proposal." (Icl.) The C0 concluded that Anham had the
"appropriate financial assets and ability to perform on the current contract." (Icl. at
6497.) Such determinations are entitled to considerable deference Bender
Shipbailding & Repair C0. v. United States, 297 F.3d 1358, 1362 (Fed. Cir. 2002).

Anham has consistently represented it will comply with the six-month ramp-up
period (and Supreme points to no evidence in the direct procurement to the
contrary).‘-S’ Accordingly, Supreme’s complaints conceming responsiveness in this
regard must be rejected. Blount, Inc. v. United States, 22 Cl. Ct. 221, 226-27 (1990).

C. Did DLA hold discussions with and allow Anham to
modify its FPR without affording other offerors the
same opportunity?

Supreme raises two protest categories in this regard. First, Supreme claims that
because the Agency downgraded Anham’s rating conceming its warehouse
construction schedule Anham must have revised its proposal. lf Anham revised its
proposal, it must have been the result of discussions lf there were discussions
between the Agency and Anham, Supreme was entitled to, but was not given, the
same opportunity. Secondly, Supreme avers that the rating downgrade resulted from

5’ Again, because of the various stays and delays no party was able to inform the court when
the six-month ramp-up period expires or expired.

_25_

material misrepresentations in Anham’s proposal which should have rendered it
ineligible for an award.

1. The Agency engaged in a responsibility
evaluation, not discussions

The 126-page Revised Source Selection Document following the responsibility
evaluation of Anham (which included financial as well as technical capability to
perform the entire contract, not just the warehouse construction), including data from
the evaluation, again concluded that Anham’s proposal offered the best value to the
govemment. The detailed analysis noted the reduced pace of Anham’s construction
activity, reporting Anham "does not currently have operational warehousing, or
layout and open capacity to fulfill the needs of this contract; however it demonstrated
how this can be obtained. . . ." (AR Tab 64 at 83 32.) The C0 noted that completion
of warehouse construction was scheduled for approximately two months following
the projected award date, which was within the Solicitation and contract
requirements Nevertheless, the Agency downgraded Ar1ham’s rating in Subfactor
A (Warehouse Location/Capacity and Resource Availability) of Factor ii
(Distribution Systen1/Quality Assurance) from Acceptable to Marginal (Ial. at 8256),
a reduction that did not affect Anham’s ratings for any of the Factors or its overall
rat1ng.

FAR 9. 106 Pre-Award Survey information - Anham:

0n April 16, 20l2, in accordance with FAR 9.106, the [C0] requested
DCMA conduct a pre-award survey on the proposed awardee, Anham. The [C0]
requested the DCMA pre-award survey to evaluate Anham’s financial capability to
perform the requirements of the contract and verify a list of Anham’s technical
capabilities including but not limited to, the construction status of its proposed
warehouses the number of pallet positions key personnel, and number of assets
(trucks, material handling equipment, etc). 0n May 25, 2012, the [C0] received
DCMA’s pre-award survey report, exclusive of the financial capability assessment.
0n June 8, 2012, after the submission of additional information related to Anham’s
financial capability, the [C0] received DCMA’s financial capability assessment. The
pre-award survey report provided responses to the [CO’S] specific requests regarding
Anham’s technical capability. With respect to the financial capability of Anham,
DCMA’s pre-award survey indicated that it recommended completing award to
Anham.

_26_

in regard to the technical capability assessment, the [C0] determined that the
pre-award survey contained a number of discrepancies that did not match Anham’s
proposal. The [C0] alerted me, as the SSA, of the specific discrepancies between
Anham’s FPR and the DCMA pre-award survey so that l could use the information
in detennining whether the technical panel’s rating would need to be adjusted. As
discussed below, I have determined as the SSA that the discrepancies between
Anham’s FPR and the DCMA pre-award survey would result in Anham’s
technical rating for Factor II, Subfactor A, Warehouse
Location/Capacity/Resource Availability to be changed from an Acceptable to
a Marginal. As further discussed in the appropriate sections of this document,
Anham’s other subfactor, factor and overall ratings are not affected by the
discrepancies The discrepancies related to Subfactor ii.A are as follows:

Regarding Anham’s construction timeline, Anham’s proposal indicated that
both its Bagram and Kandahar facilities were under construction, were not contingent
upon award, and were scheduled to be completed in March 2012. However, the
DCMA pre-award survey found that although warehouse construction had begun, the
warehouse construction was not completed by March 2012 and key tasks in the
construction effort have been deferred until an award decision is made. Based on
Anham’ s current schedules and its own projected May 2012 award date, construction
efforts are projected for completion in July 2012, approximately two months after
Anham’s projected award date.

(Tab 64 at AR 8253-54 (emphasis supplied).)

To illustrate that the Subfactor downgrade did not alter Anham’s factor or
overall ratings the Technical Ratings for Anham and Supreme following Anham’s
downgrade (bolded and noted "***") were as follows:

 

Factors Description Anham Supreme
Subfactor A Experience A 0
Element l Size and Complexity M 0
Element 2 Key Personnel 0 0
Subfactor B Past Performance A A
Subfactor C Socioeconomic Past A A
Performance

_2'7_

Subfactor D Ability One Past M 0
Performance

 

Subfactor A Warehouse Location / M *** G
Capacity / Resource Availability

Subfactor B Airlift Capability 0 0
Subfactor C Quality Control, Assurance G 0
and Warehouse Procedures

Subfactor D Product Protection/Food 0 0
Defense

Subfactor E Surge and Sustainment 0 0
Capability

 

Subfactor A Afghan Nat’l Emp’t/Afghan 0 G
ls‘/SC/CASA

Subfactor B CRAF/VISA 0 0

    

A Average

G Good

0 Outstanding
M Marginal

(AR Tab 64 at 3226.)

Af`ter a summary description of Anham’ s various complementary facilities such
as its potato chip factory, bakery, water bottling plant, pallets material handling
equipment and the like, the SSA concluded:

Anham does not currently have operational warehousing, or layout and open
capacity to fiilfill the needs of this contract; however it demonstrated how this can

_gg_

be obtained and has operational warehousing under construction in Afghanistan.
Although completion of construction of its operational warehousing and support
facilities is contingent upon award, Anham has indicated that this can be
accomplished within 60 days after award. in addition, Anham has leased in place for
the duration of the proposed award for the two warehouses that it does not own.
Anham has two (2) existing co-located facilities in Kabul, owned and operated by
team member_, situated on land leased from an Afghanistan entity.
Anham has provided a copy of the land lease in its proposal. The Kandahar
warehouse was purchased by Anham and is now owned by its related party,-.
With regard to the Bagram Farm warehouse facility, the land is subject to a lease
agreement between the Govemment of Afghanistan and Anham’s Afghanistan
business partners which have a _ownership interest. 0nce the
warehouses are completed, Anham will perform a majority of the operation from
vendor owned facilities in case of any further delay on the construction, Ai1ham
indicated that the team will use the currently completed_ warehouses which has
sufficient pallet space, to store products and perform the contract.

(lar. ar 3255.)

While admitting that the Agency may properly consider post-bid, pre-award
information in determining responsibility, Supreme contends that the effect of the
Agency’s responsibility evaluation was an amendment to its proposal

MR. HUl\/IPHREY: The communications in question occurred in the context
of a preaward survey. That’s correct, but it’s important to understand, Your Honor,
we are not arguing that the govemment somehow improperly considered that
inforrnation. They can consider whatever information they want. The question is
what are the legal consequences of their consideration of the information and what
they do with it.

(Tr. 27.)

Supreme poses the rhetorical question "[i]f there was no new proposal, why
would there be a new evaluation rating?" (Ia’.) Supreme concludes these
circumstances essentially constituted prohibited one-party discussions and proposal
amendment, and that according to well-established procurement law, an equal
opportunity should have been afforded to Supreme, but was not. With that
opportunity, as detailed hereinafter, Supreme predicts it would have significantly
lowered its price due to other external circumstances Supreme, as the next-highest-
ranked offeror claims it was prejudiced, entitling it to the injunctive and other relief
sought. (Tr. 27-28.)

_29_

As noted, following initial proposals as required by regulations the Agency
conducted negotiations and several rounds of discussions with offerors within the
competitive range, which were followed by proposal revisions However, discussions
and responsibility are two distinct and disparate steps in federal procurements
Discussions precede an award decision and must be extended equally to all offerors
in the competitive range.§’ While in the competitive range Supreme does not deny

l§/ Discussions are govemed by 48 C.F.R. § 15.306 which provides in part:

d) Exchanges with offerors after establishment of the competitive range Negotiations
are exchanges in either a competitive or sole source environment, between the
Govemment and offerors that are undertaken with the intent of allowing the offeror
to revise its proposal These negotiations may include bargaining. Bargaining
includes persuasion, alteration of assumptions and positions give-and-take, and may
apply to price, schedule, technical requirements type of contract, or other terms of
a proposed contract. When negotiations are conducted in a competitive acquisition,
they take place after establishment of the competitive range and are called
discussions

(l) Discussions are tailored to each offeror’s proposal, and must be conducted by the
contracting officer with each offeror within the competitive range.

(2) The primary objective of discussions is to maximize the Govemment’s ability to
obtain best value, based on the requirement and the evaluation factors set forth in the
Solicitation.

(3) At a minimum, the contracting officer must, subject to paragraphs (d)(5) and (e)
of this section and 15.307(a), indicate to, or discuss with, each offeror still being
considered for award, deficiencies significant weaknesses and adverse past
performance information to which the offeror has not yet had an opportunity to
respond. The contracting officer also is encouraged to discuss other aspects of the
offeror’s proposal that could, in the opinion of the contracting officer, be altered or
explained to enhance materially the proposal’s potential for award. However, the
contracting officer is not required to discuss every area where the proposal could be
improved. The scope and extent of discussions are a matter of contracting officer
judgment.

48 C.F.R. § 15 .307(b) provides in relevant part:

The contracting officer may request or allow proposal revisions to clarify and
document understandings reached during negotiations At the conclusion of
discussions each offeror still in the competitive range shall be given an opportunity

_3()_

the Agency engaged it in discussions which resulted in proposal revisions including
a deadline to submit its FPR. in contrast, responsibility applies not only after
discussions and the deadline for submission of final proposals but after the selection
of the offer that presents the best value to the govemment. See 48 C.F.R. §§ 9.103
and 9.104-1. No authority is cited that a putative awardee may amend its final
proposal as part of this evaluation, or as Supreme requests reopen competition and
allow unrestricted revision options to all in the competitive range

in determining whether the Agency’s responsibility evaluation was a defacto
discussion, Anham contends that this inquiry should be determined solely on the
procurement record (Tr. 93), and that Supreme has not established that there was a
relaxation or modification of Solicitation requirements for Anham - any advantage
or favor - the common element in precedent conceming error in this regard. And, to
reiterate Anham took no exception to the six-month ramp-up provision; its proposal
directly addressed how it would meet that provision; and Supreme does not cite to
any procurement evaluation analysis to the contrary. Even if the unilateral rating
downgrade were to be considered a proposal revision, it was a negative not the
favorable treatment contemplated under regulations goveming discussions There
were no unilateral exchanges that favored Anham. 48 C.F.R. § 15.306(e)(1)
("govemment personnel . . . shall not engage in conduct that - (l) [f| avors one offeror
over another"). "Favor" assumes conferring an advantage Anham did not revise its
proposal Neither Anham’s scoring nor ranking increased vis a vis Supreme’s as a
result of this action. Anham’s FPR remained the operative proposal that was
accepted. The Agency’s responsibility due diligence was not only lawful, but
required under 48 C.F.R. § 9.106.

MR. ASHMAN: ... [W]e’re aware of no caselaw that says unequal
discussions occur when there’s information that reflects negatively on the party that
the agency considers that if they consider negative information that lowers the score,
then they have to go out and let other offerors submit information to improve their
proposal

(Tr. 71.)

to submit a final proposal revision. The contracting officer is required to establish
a common cut-off date only for receipt of final proposal revisions

_31_

Anham asserts that DCMA’S analysis and communications were not
"discussions" citing Alliea’ Technology Group, Inc. v. United States, 94 Fed. Cl. 16,
44 (2010) ("Discussions occur when the agency indicates to an offeror ‘significant
weaknesses deficiencies and other aspects of its proposal that could be altered or
explained to materially enhance the proposal’s potential for award."’). Besides not
"enhancing" Anham’s position, DCMA’S survey included examination of Anham’s
ability to meet the operational requirements of the contract, a task required by
regulation See 48 C.F.R. § 9.106-l(a).

Anham also cites DynCorp International, LLC v. United States, 76 Fed. Cl.
528, 546-47 (2007) (applying GAO reasoning that "exchanges regarding offeror
responsibility do not constitute discussions" including Gen. Dynamics Ora’inance &
Tactical Sys., B-295987, B-295987.2, 2005 CPD 11 114, 2005 WL 1468418 (Comp.
Gen. May 20, 2005) ("A request for, or providing of, information that relates to
offeror responsibility, rather than proposal evaluation, does not constitute discussions
and thus does not trigger the requirement to hold discussions with other competitive
range offerors.") (citation omitted); and A.B. Dick Co., B-233142, 89-1 CPD 11 106,
1989 WL 240388 (Comp. Gen. Jan. 31, 1989) (stating that "we have held that
infomiation that relates to responsibility or the correction of a clerical error does not
constitute improper discussions or require that revised proposals be solicited from all
offerors") (citation omitted)). See also Consol. Eng ’g Servs. v. United States, 64 Fed.
Cl. 617, 627 (2005) (citing Kahn Instmrnents, Inc., B-277973, 98-1 CPD 11 ll, 1997
WL 81 1931 (Comp. Gen. Dec. 15, 1997), and A.B. Dick Co., B-233l42, 89-1 CPD
11 106, at 3, 1989 WL 240388).

The "acid" test for "discussions" is according to Supreme, whether or not the
effect of the communications was a proposal revision, citing authorities including
Hant Baildings C0. v. United States, 61 Fed. Cl. 243, 277 (2004) and Dubinsky v.
United States, 43 Fed. Cl. 243, 261 (1999). And, Supreme reasons that the Agency’s
evaluation of the Anham proposal subsequent to receipt of the pre-award survey
conducted by DCMA was in effect, an amendment to Anham’s proposal "Whether
an agency afforded an offeror the opportunity to revise or modify its proposal is the
acid test for determining whether discussions have been held." Orca Nw. Real Estate
Servs. v. Unitea’States, 65 Fed. Cl. 1, 11 (2005). "Discussions occur when the agency
indicates to an offeror ‘significant weaknesses deficiencies and other aspects of its
proposal that could be altered or explained to materially enhance the proposal’s
potential for award."’ Allz`ecl Tech. Grp., Inc. v. Unitea’ States, 94 Fed. Cl. 16, 44

_32_

(2010). This is simply not what occurred here. No evidence is cited that Anham was
offered, allowed or did revise its proposal following, as a part of, or result of
DCMA’S responsibility evaluation. Anham submitted its FPR on February 6, 2012.
(AR Tab 17 at 5764.) This proposal remained its last.

Supreme has not established that any discussions and modification of Anham’ s
proposal occurred such as to justify a further exchange of FPRs.

2. No material misrepresentation was found
in the responsibility evaluation,

While originally briefed, Supreme subsequently minimized its contention that
material misrepresentations should have rendered Anham’s proposal nonresponsive
and ineligible for award. Asserted misrepresentations include the status of Anham’s
construction projects Anham’s proposal of December 7, 2011 states that
construction of the Kandahar warehouse could be complete by March 15 , 2012. (AR
Tab 17 at 4904.) The March 15, 2012 date was reaffirmed in its February 6, 2012
FPR. (Ia’. at 53 63.) The DCMA responsibility analysis noted the Kandahar
warehouse would not be complete until July 2012. (AR Tab 40 at 6290.) A1so,
photographs taken on April 29, 2012 of the Kandahar warehouse and on May 1, 2012
of the Bagram Farrn warehouse assertedly contradicted Anham’s proposal
representations that those same warehouses would be complete by March 15“‘ and
comprise further evidence Supreme contends of material disconnects between
Anham’s proposal and the responsibility evaluation as well as inability to estimate
construction completion.

Supreme also cites two discrete Kandahar warehouse construction tasks which
Anham represented in its February 6, 2012 FPR as being 100% complete 0ne task
was _l’ 

5’ (Electrical, mechanical and plumbing).

_33_

 (AR
Tab 40 ar 6352.)

For the Bagram Farrn warehouse construction proj ect, in its December 7, 201 1
proposal, Anham represented February 28, 20l2, as its completion date (AR Tab 17
at 4904.) 0n February 6, 2012, it was reported that this date had slipped "up to ten
(10) days" (AR Tab 17 at 5 362.) DCMA’S pre-award survey calculated that Anham
would not finish the Bagram Farrn warehouse until July 2012 (AR Tab 40 at 6290.)
And on June 21 , 2012, the C0 stated that construction would not be complete until
"60 days after award." (AR Tab 41 at 6499.)

The court rejects Supreme’s position that Anham’s warehouse construction
schedule in its proposal contained misrepresentations a position that was also
rejected by the GAO. (AR Tab 45BB at 7739 n. 12.)5’ There is no showing of any
intentional falsity. See, e.g., Falcra Worldwia’e, LLC v. United States, 97 Fed. Cl.
523, 541 (201 1) (finding no misrepresentation when the inclusion of information in
proposal was done in good faith); UnifieclArchitecture &Eng ’g, Inc. v. United States,
46 Fed. Cl. 56, 65 (2000) (bid protester failed to establish misrepresentation absent
evidence of intentional misrepresentation). Moreover, a material misrepresentation
requires establishing that DLA relied on what has been determined to be an
intentional misstatement. SeeAcrow Corp. of Am. v. Unitea' States, 97 Fed. Cl. 161,
175-76 (2011) (noting "[r]eliance on a misrepresentation is of critical importance"
and lack of reliance means the misrepresentation is not material). Supreme does not

‘-§' Supreme raised a variation of this argument in its first GAO protest, and again, while not
specifically mentioned in its Decision, the GAO recited consideration and rejection of all arguments
not mentioned '

Supreme’s protest includes numerous allegations other than those discussed above
For example Supreme asserts that the agency improperly failed to amend the
solicitation to reflect its actual requirements; that the agency conducted unequal
discussions by accepting post-FPR proposal submissions from Anham but not
Supreme; and that the agency’s affirmative detennination of Anham’s responsibility
was flawed due to an incomplete analysis of Anham’s financial capability. We have
reviewed and considered each of Supreme’s allegations along with the entire
evaluation record, and conclude that none fumishes any additional basis to sustain
the protest.

(AR Tab 45BB at 7739.)

_34_

contend that DLA relied on the original schedules indeed, in this regard, the
Solicitation does not require warehouse construction or capacity be ready at the time
of the award. Rather, the Solicitation stated: "0fferor will discuss in detail any
ongoing or proposed construction which will be necessary in support of their
platform. . . . 0fferor will clearly address within their proposal whether construction
is contingent upon award (to commence upon award announcement) or whether
ongoing." (AR Tab 1 at 246.) in other words construction could have commenced
upon award, which militates against Supreme’s position that these pre-award
construction schedules were material and constituted misrepresentations Anham’s
proposal stated that its construction of the warehouses was not contingent on award.
(AR Tab 6A at 759 (noting that construction schedule contingent on the award was
acceptable).)

Ariham proposed ambitious construction in Afghanistan well in advance of,
and without any assurance of, an award. Revision of schedules does not mean that
the original schedules were false DLA placed no reliance on Anham meeting interim
construction schedules By February 6, 2012 - the date of Anham’s FPR and four
months before the June 22, 2012 award decision - the company had spent more than
_on building the warehouses (AR Tab 17 at 53 62.) The original
schedules slipped for a variety of reasons including the slow pace of the
procurement.

Construction schedules could be contingent on an award. As the award date
extended, any implementation period moved with it. Under Supreme ’ s interpretation,
despite spending more than _dollars before being selected as the putative
awardee, Anham should have completed warehouse construction by March 15 , 2012,
prior to the June 22, 2012 contract award. This the Solicitation does not require
indeed, Supreme’s assertion is contrary to the Agency’s responsibility determination
which, following extensive analysis concluded that Anham could perform as
represented The almost 200-page Solicitation does not require the schedule
precision Supreme insists upon, and comprises a matter on which Supreme had no
competitive concern. As the incumbent contractor, its warehouses were already built
and had been in use for years

For the foregoing reasons the court concludes that Anham’s proposal did not

contain material misrepresentations that would render either its proposal or the
Agency’s responsibility determination legally infirrn.

_35_

D. Was evaluation of Anham’s proposal for Subfactor A
(Experience) and Subfactor B (Past Performance) of
Factor I, and Subfactor E (Surge & Sustainment) of
Factor II, legally erroneous?

Supreme contends that the Agency’s evaluation of past performance size and
complexity, and surge and Sustainment capability were legally erroneous

1. Experience & Past Performance

Supreme contends that as a result of a failure to consistently apply the RFP’s
size and complexity definition of relevancy, the Agency incorrectly classified the
prior contracts submitted for eva1uation. The size and complexity definition of
relevancy was applied for Subfactor A (Experience) but was not followed for
Subfactor B (Past Performance) evaluations

Supreme would apply the relevancy parameters from Element A1 (Size &
Complexity) of Subfactor A (Experience), to -Subfactor B (Past Performance).
instructions for Element A1 (Size & Complexity) instructed an offeror to submit up
to five contracts within the past twelve months of similar complexity and monetary
magnitude Contracts that did not meet this hurdle were not precluded, but could
result in a downgrade or disqualification

Provide a brief performance record of up to five (5) of your highest dollar value or
most comparable Prime Vendor/Regu1ar dealer contracts (i.e, similar contracts to
this one), for the prime contractor (to include equal partners) and subcontractors
performing essential functions of the contract (this may be up to 5 for the prime and
each partner, and up to 5 for each subcontractor) for the most recent 12 month period
preceding the solicitation issue date (the "selected contracts") (note that not all
submitted contracts may be evaluated see explanation of evaluation procedures
below). The performance records of the Prime Vendor and its equal partners will be
more important than its subcontractors These may be commercial or Govemment
contracts and should be of similar size and complexity (e.g. 85%-100% of estimated
dollar value, battlefield experience number of delivery stops number of delivery
orders etc.) of requirements as those found in this solicitation Contracts determined
not to be of similar size and complexity may result in a lower rating or may be
determined to be irrelevant and not used in the evaluation Specify which contracts
you consider to be the most successful and why. include any problems that you have
encountered during the performance of the respective contracts and what steps were
taken to resolve the problems along with their resolution.

(AR Tab 1 ar 244_)

_36_

The RFP ’ s evaluation section had similar instructions for Element A1 (Size and
Complexity).

The Govemment will evaluate the offeror’s experience in fulfilling similar
requirements of similar size (85%-100%), and complexity for customers in a prime
vendor/regular dealer capacity on an individual contract basis only for its most
relevant (in terms of size and Complexity) provided contracts The provided contracts
will be based on those submitted for the prime joint venture participants and the
subcontractors performing essential functions of the contract, eg., provided contracts

may include three (3) from the prime and two (2) from the subcontractor.
rla ar 264~65.)

Supreme contends that the foregoing requirements also applied to Subfactor
B (Past Performance), citing language in the evaluative section of the RFP that the
Agency would use an "integrated assessment" of Experience and Past Performance
"The Govemment will perform an integrated assessment of the offeror’s experience
and past performance" (AR Tab 1 at 264.) Anham was rated Marginal for Subfactor
A (Experience) - Element A1 (Size & Complexity) and, Supreme asserts Anham
should have also received a Marginal in Subfactor B (Past Performance) rather than
the Acceptable it did, because the Size & Complexity standards were not applied to
Subfactor B (Past Perfor1nance) evaluations Supreme asserts this comprised a
prejudicial error of law from which it would have benefitted, due to a reduction in
Anham’s rating. This rating would have mitigated the downgrade given to Supreme
for poor performance on a very small contract the Agency found not relevant for
Subfactor A (Experience) but was factored into Supreme’s rating for Subfactor B
(Past Performance). Alternatively, Supreme asserts this legal error requires an
Agency reevaluation, applying the same relevancy definition to both Subfactor A
(Experience) and Subfactor B (Past Performance).

Defendants disagree that the Size and Complexity instructions are conflated
into Subfactor B (Past Perforrnance). They rely on: (l) the language and structure
of the evaluative Factors, Subfactors and Elements as well as the terms of the RFP;
(2) Supreme’s behavior in submitting prior contracts that met the Size and
Complexity standards and prior contracts that met (or at least tried to meet) the
customer satisfaction-centric standards of Subfactor B (Past Performance); and (3)
the GAO’s previous consideration and rejection of Supreme’s position on this point.

_37_

The govemment contends that an integrated assessment under the Solicitation
"is the application to the same past performance information that’s submitted, the
application of the four separate inquiries against that information There’s a specific
inquiry under Subfactor 1 (a), there ’ s a specific inquiry under Subfactor 1 (b), 1 (c), 1 (d)
and so forth." (Tr. 73-74.) The evaluation criteria under Factor i, Experience/Past
Performance the introduction section prior to the Subfactor specifics does not say that
the size and complexity definition for Subfactor A, Element 1 would apply to the
remaining subfactors. The only general statement of relevancy is "the most relevant
experience in past performance data and that which will receive the most credit is the
information directly related to the offering entity." (AR Tab 1 at 264.)

Also, in contrast to the Solicitation submission instructions the Solicitation
included different evaluative criteria. The evaluative section of the RFP delineated
criteria to evaluate Subfactor B (Past Performance) which included customer
satisfaction consistently high fill rates and delivery of quality products which would
be applied to "provided contracts."

Contract Perforrnance/Customer Satisfaction The Govemment will evaluate the
offeror’s record of perforrnance with both commercial and Govemment contracts (if
any) for its provided contracts The Govemment will determine whether the firm has
a successful history of conformance to contractual requirements or business
agreements providing consistently high fill rates which meet the contractual
requirements of 97%; a commitment to customer satisfaction; and timely delivery of
quality products

(Ia’. at 265 .)

instructions for Subfactor B (Past Performance) state that submissions by an
offeror for Subfactor A (Experience) "will also be used to evaluate Past Perforrnance
(quality of performance) as well." (AR Tab 1 at 244-45.) No separate submissions
were required Anham and Supreme each submitted one set of prior contracts several
of which clearly did not meet the size and complexity instructions an indicator that
Supreme did not be believe at that time that the size and complexity standards applied
to both Subfactor A (Experience) and Subfactor B (Past Perforrnance). Thus, the RFP
contemplated that the Agency would evaluate the same information under both of the
Subfactor A Elements and under Subfactor B.

_33_

Although Supreme cites Agency documents that assertedly applied size and
complexity standards to Subfactor B as support, the subsequent record is clear that
review was under the subfactors, distinct as summarized in a Memorandum of
Record for inconsistencies Between Source Selection Plan and Solicitation that
appears at the beginning of the Technical Evaluation Report of both Supreme and
Anham.

0n February 24, 2012, the contracting officer issued a Memorandum for Record to
the technical panel addressing specific inconsistencies between the solicitation and
the source selection plan; specifically, in respect to Factor i, Experience/Past
Performance For Factor i, Subfactor B, the source selection plan required the
technical panel to evaluate an offeror’s past performance on contracts with
comparable dollar value and delivery points The Solicitation, on the other hand
indicated that for Factor i, Subfactor B, the "Govemment will evaluate the offeror’s
record of perforrnance with both commercial and Govemment contracts (if any) for
its provided contracts." The solicitation also states "the Govemment will determine
whether the firm has a successful history of conformance to contractual requirements
or business agreements providing consistently high fill rates which meet the
contractual requirement of 97%, a commitment to customer satisfaction and timely
delivery of quality product" without reference to comparable dollar value or delivery
stops to the solicitation requirements Further, the size and complexity of an
offeror’s submitted contracts with respect to dollar value and delivery stops was
evaluated properly in accordance with both the SSP and solicitation under Factor i,
Experience/Past Performance Subfactor A, Experience Element Al, Size and
Complexity. At the direction of the contracting officer, the technical panel relied
upon the evaluation language of the solicitation whenever it was in conflict with the
source selection plan. iri addition, based on the contracting officer’s request, the
technical panel documented whether the submitted contracts were relevant for each
Subfactor within Factor i.

(AR Tab 60 at 7921; Tab 61 at 8015.)

There is nothing in the submission requirements for element A1 (Size &
Complexity) that extends its criteria beyond that specific subcategory, nor is size and
complexity incorporated within subfactor B (Past Performance). Similarly, the
submission instructions lack incorporation The instructions for Subfactor B (Past
Performance) simply provide that "[t]he information provided in Subfactor A
Experience will also be used to evaluate Past Perforrnance (quality of perforrnance)
as well" and that no additional information needed to be separately submitted. (AR
Tab 1 at 245.) Moreover, the consequences of submitting prior contracts that did not

_39_

meet the required size and complexity was a possible downgrade or potential
disqualification (AR Tab 1 at 244 ("Contracts determined not to be of similar size
and complexity may result in a lower rating or may be determined to be irrelevant..
. .").) No such language is contained in Subfactor B. And to the extent that there are
inconsistencies between the instructions and evaluative sections Blue & Gola’ Fleet,
L.P. v. Unitea’ States, 492 F.3d 1308, 1313 (Fed. Cir. 2007), bars late objections in
this regard.

Anham submitted eight contracts for review. (AR Tab 60 at 7941.) The
Agency determined only one of those contracts was "somewhat relevant" for size and
complexity. Anham’s SPV iraq contract, for example was approximately-
_of the estimated dollar value of the instant procurement, and involved fewer
delivery points Ar1ham received a Marginal rating for Size and Complexity
(Subfactor A, Element Al). (AR Tab 60 at 7933.)

For Subfactor B (Past Performance), the Agency determined that all eight of
Anham’s contracts were

relevant because the contracts . . . have fill rate quality, and delivery requirements
that are comparable to the SPV Afghanistan solicitation requirements for food
delivery. Furthermore, the customer satisfaction, review of performance and timely
response/resolution to problems on other contracts with Anham,_
-are relevant to how Anham may perform if awarded the contract under the
current Solicitation.

(AR Tab 60 at 7941.) For Anham’s SPV iraq/Kuwait/Jordan contract, "[t]he
technical panel determined that the fill rate quality, and delivery requirements . . . are
similar to the fill rate quality, and delivery requirements of this solicitation" and,
therefore "the most relevant for past performance evaluation purposes" (Ia’. at
7942.) With regard to the SPV iraq contract, the technical report noted that
"Anham’ s past performance demonstrated its ability to deliver quality goods with few
exceptions in a timely manner, to all required locations within a contingency zone
in support of its contract requirements" (Icl. at 7944.)

The Technical Review Panel also noted that some of Anham’s submitted

contracts were relevant for Factor i, Subfactor B (Past Performance) because they
contained elements such as fill rates in two subsistence prime vendor contracts

_49_

customer service and other quality factors that were relevant to Past Perforrnance
while not meeting the size and complexity requirement for Experience.

Anham’ s past perfonnance on its prime vendor subsistence contract for iraq, Kuwait,
and Jordan was given the most weight because it is the most relevant contract for
evaluating past perforrnance.. .. The subsistence prime vendor contracts of its
partners was considered less important, but were also factored into the evaluation, .
. . Additionally other factors considered by the technical panel in concluding that
Anham should be rated Acceptable for Factor i, SubFactor B was because its fill
rates and the fill rates of its partners frequently met the contractual requirement and
all other required information was f`umished.

art ar 7952_)

Concurring in the Acceptable rating for Anham for Factor i, Subfactor B, in its
Revised Source Selection Decision Document following corrective action,_,
Source Selection Authority, Deputy Commander, DLA Troop Support, concluded that
"Anham’s past performance record on its submitted contracts demonstrates that
Anham has successfully conformed to previous contracts that had similar fill rate
quality, delivery, and customer satisfaction requirements" (AR Tab 64 at 8235,
8243.) in its decision, the SSA acknowledged that Anham’s experience did not
include the dollar amount and complexity of the SPV contract, in consideration of all
the Factor i Experience/Past Perforrnance components Anham’s overall technical
rating for Factor 1 was Acceptab1e.

With respect to Anham’s overall technical proposal for Factor i, Experience/Past
Perforrnance, l recognize Anham has not performed on a contract as complex and
which meets/exceeds the estimated dollar values of the one being proposed.
However, its lack of experience is offset by the qualifications and experience of its
proposed key personnel that demonstrates it can perform the requirements of the
Solicitation. Similarly, its established past performance demonstrates an ability to
meet and conform to contractual requirements at an acceptable level. Anham’s past
performance with respect to socioeconomic considerations and Ability0ne
demonstrates that even though Ariham and its teaming partners do not reach all of the
categorical goals set in their contracts they have a performance record to show they
support the programs The Acceptable ratings for Subfactor i.A. and Subfactor l.B
are equal to each other, but of greater importance than the Acceptable rating for
Subfactor l.C and the Marginal rating, that Anham narrowly met, for Subfactor l.D.
Overall, and based on the infomiation above the combination of the three Acceptable
ratings (with a greater weight on two of the Acceptable ratings) and one Marginal
rating, results in an overall technical rating of Acceptable for Factor i.

(AR Tab 64 ar 3243.)

_41_

Supreme specifically objects to its downgrade in Factor l, Subfactor B (Past
Performance), asserting that too much weight was given to its prior_
Contract, which the Agency deemed "Not Relevant" under Subfactor A, Experience.
Supreme submitted five contracts for evaluation (AR Tab 61 at 8033 .) The
Technical Review Panel determined that all five were "relevant because the fill rate
quality and/ or delivery requirements are comparable to the solicitation requirements
for food delivery." (Id.) Supreme’s Rating of Acceptable for Past Perfonnance was
based on more than the _Contract (for which Supreme does not contest its
poor performance). The panel also cited Supreme’s _contract in which it
failed to meet its _targets_ percent of the time as well as
Supreme’s-contract, under which Supreme met its _target less
thanj percent of the time (AR Tab 61 at 8037, 8040.)

Applying the two different evaluation concems the SSA acknowledged
Supreme’s outstanding experience in contracts of the size and complexity proposed,
as well as its unsatisfactory performance on a smaller contract and failure to improve
after being so advised.

Supreme’s experience indicates it has performed a contract that exceeds the size and
complexity of the solicitation’s estimated performance in all aspects to include
annual dollar value contractor on the battlefield experience number of delivery
points average number of delivery stops per week, items on the catalog, average
number of orders placed per week, average dollar value and average total number
of order line items per week. Similarly, at the individual personnel level, Supreme
has experienced key personnel who are involved in the day to day management and
oversight of the contract and have significant prime vendor and commercial food
experience knowledge of the food distribution industry, and knowledge of the
geographical area supported by this contract. Supreme’s previous experience both
at the corporate and individual level, indicates that it has managed and performed
contracts that fulfill similar requirements as those of the solicitation on a contract
with a higher dollar value and more complexity.

Supreme’s past performance on its contracts generally shows that it has
performed good or better in meeting contractual requirements with the exception of
one contract which indicated aspects of poor performance For the most part
Supreme successfully conformed to previous contracts that had similar fill rate
quality, delivery, and customer service satisfaction requirements Supreme’s
references for its previous contracts have given Supreme satisfactory or very good
ratings in the areas of quality of product or service schedule and business relations
Under the Subsistence Prime Vendor Afghanistan contract, Supreme also frequently
exceeded contractual fill rates and most instances when fill rate requirements were
not met, were due to mitigating circumstances For the one contract, however, the
contracting officer indicates in CPARS that Supreme had performed unsatisfactory

_42_

in terms o . Although Supreme’s past performance
demonstrates that it can meet the quality of performance and customer satisfaction
requirements of contracts the negative information on a previous Supreme contract
demonstrates that there was one instance where it 
 
 

(AR Tab 64 at 8245.)

0veral1, for Factor i, Experience/Past Performance Supreme received an
0utstanding for Subfactor A (Experience), an Acceptable for Subfactor B (Past
Performance), an Acceptable for Subfactor C (Socioeconomic Past Performance), and
an 0utstanding for Subfactor D (Ability 0ne Past Perforrnance ) - the latter two
Subfactors given less weight than Subfactors A and B (ia’. at 8245-46), resulting in
"an overall technical rating of Good, at the high end of a Good rating, for Factor i,
Experience/Past Performance" (Ia’. at 8246.)

The Agency looked at submitted contracts of, or approaching, the size and
complexity proposed for Subfactor A (Experience). The Agency applied
quality/customer satisfaction particularly in attaining "high fill-rate" (supplying
foodstuffs on time) in its evaluation of Anham under Subfactor B, looking at
contracts of similar type not necessarily of the same size as the subject procurement.
(AR Tab 60 at 7939-52.) These are distinct concerns See Data Mgmt. Servs. joint
Ventare v. United States 78 Fed. Cl. 366, 373 n.8 (2007) (noting evaluation of
proposals based on the type of work performed, and separately on quality of
performance that "[t]hese are not identical considerations").

Finally, the contracts Supreme submitted did not all meet the size and
complexity requirements Supreme now contends were required Supreme submitted
two contracts with annual values of nd _that fell within
the 85 to 100 percent range identified in the Size and Complexity parameters but also
submitted three much lower dollar contracts with annual values of_
_and_. (AR Tab 8 at 3485, 3493, 3499, 3503, 3506; AR Tab
61 at 8020-21). Supreme clearly understood that these relatively smaller dollar
contracts could have relevance for Subfactor B (Past Performance). indeed, Supreme
contests the evaluation of only one of those three not objecting to the other two.
Even if there were some error in Supreme’s Past Perforrnance evaluation Supreme
cannot show prejudice because its technical proposal ultimately received an
0utstanding rating. Supreme has not demonstrated how a higher Past Performance
rating would have increased its already 0utstanding technical proposal

_43 _

The Agency’ s thorough consideration evaluation and conclusions in these two
Subfactors were well-grounded in the Solicitation. No valid basis for Supreme’s
Complaints of legal error in this regard has been established Supreme advanced the
same argument before the GAO and it was rejected.

Supreme asserts that with respect to the agency’s evaluation of Anham’s proposal
under the past performance subfactor, it was unreasonable for the agency to consider
information regarding contracts that were deemed not relevant for the evaluation
under the size and complexity element, and that Anham’s rating under the past
perfonnance Subfactor should have matched its rating of marginal under the size and
complexity element.. .. Based on the record and the particular evaluation scheme in
this solicitation we disagree

(AR Tab 66BB at 9321-22.)

After reviewing the Solicitation, including the "different sets of evaluation
criteria for each of the factor 1 subfactors and elements" (ia'. at 9322), the GAO’s
conclusions rejecting Supreme’s position in the second protest in this regard, while
not binding, are supported by the record and are adopted here

Based on these provisions we do not view the solicitation as requiring that the
agency’s relevancy determinations regarding the evaluated contracts be identical
across the size and complexity and key personnel elements and the past performance
subfactor. Although the solicitation’ s proposal submission instructions provided that
contracts that were not of similar size and complexity to the solicited contract "may"
result in a lower rating, only the size and complexity element included size and

complexity as an express evaluation criteria.

(AR Tab 66BB ar 9323.)

The GAO cited the Final Technical Evaluation Report for Anham dated
December 5, 2012, that applied the distinction between Experience and Past
Performance:

With respect to the past performance subfactor, the record reflects that the agency
contemporaneously documented the distinction between its relevancy determination
under the size and complexity elements and its relevancy determination under the
past performance subfactor. Specifically, the TEP’S report states

Some contracts included in Anham’s offer were relevant for the

evaluation of Factor i, Sub-factor B: Past Performance but not for
Factor l, Subfactor A, element A1 [Size and Complexity]. The [TEP]

_44_

found that those contracts should be evaluated for "Sub-factor B: Past
Perforrnance" as those contracts contained elements such as fill rates
in two [SPV] contracts customer service and other quality factors
that are relevant to "Sub-factor B: Past Performance" but not for
Subfactor A, element Al [size and complexity].

(Ia’.)
2. Sustainment and Surge

Supreme also claims legal error in the Agency’s rating of Anham’s proposal
as "Marginal" for Subfactor A (Warehouse Location/Capacity and Resource
Availability) of technical Factor ii (Distribution Systen1/Quality Assurance),
following the responsibility evaluation discussed supra, yet Anham was rated
"0utstanding" for Subfactor E (Surge and Sustainment Capability) which Supreme
characterizes as the ability to respond to a sudden and dramatic doubling of demand
- the ability to respond to 200% of demand Supreme argues that the Agency had to
give Anham the same rating for both Subfactors and that its failure to do so was
clearly erroneous

MR. HUMPHREY: They got an outstanding on surge for their ability to meet
200 percent when they had a marginal on their ability to meet 100 percent. That just
can’t be squared, Your Honor. if Anham doesn’t meet the requirements to have
enough warehouse to do 100 percent, then they don’t have enough warehouse to do
200 percent.

(Tr. 44.)

Defendants disagree citing the language of the Solicitation that Subfactors A
and E are separate not duplicative Subfactor A ("Warehouse Location/Capacity and
Resource Availability) provides that "[a]n offeror needs to have at a minimum,
distribution network capacity in Afghanistan" and that, in evaluating this capacity,
DLA would examine among other things: the location of the offeror’s 0CONUS
warehouses the "nature of and risk attendant on the offeror’s access to and control
over the warehouse(s);" whether warehouses were owned or leased; any necessary
construction total available yard space for staging outbound products; the amount
and types of trucks and aircraft to be used; and plans for servicing and maintaining
vehicles and equipment. (AR Tab 1 at 246-47, 266.) Under Subfactor E (Surge and
Sustainment Capability) three factors were noted: (l) facility support "available to
meet the surge requirements identified in [the] Surge and Sustainrnent" portion of the

_45_

Statement of Work, together with a discussion regarding "available yard space for
staging of outbound product and their capability to ship and receive simultaneously";
(2) resource availability, with the offeror to demonstrate that resources will be
"available to meet surge requirements" and to demonstrate their intended method and
the lead-time necessary to obtain additional equipment; and (3) supply chain
management. (Ia’. at 249.) -

in Subfactor A (Warehouse Location/Capacity and Resource Availability) the
Agency downgraded Anham following the responsibility evaluation because its
warehouse construction was not complete This concemed the evaluation regarding
the "nature of and risk attendant on the offeror’s access to and control over the
warehouse(s)." (AR Tab 1 at 266.) That evaluation is not present in Subfactor E
(Surge and Sustainment): "[t]he Govemment will evaluate the offeror’s ability to

reach the contractual requirement of 200% of normal demand levels." (AR Tab 1 at
267.)

The Agency described the reasons that it was rating Anham 0utstanding under
Subfactor E (Surge and Sustainment):

Ariham submitted a proposal describing in great detail its capability to exceed
our requirement. Anham’s proposal provided a clear picture of its capabilities to
exceed the 200% contractual requirement in the areas of warehouse space personnel
and equipment. Anham provided details on how the supply pipeline will be
maintained, how lead-times will be decreased and, details of a plan to expedite
product from point-to-point as necessary. Additionally, Ar1ham provided a transition
plan that it will execute if awarded the contract. Anham’s extensive supply chain
experience is detailed in its proposal and also in its commitment to invest in its own
in-country FF&V supply chain Anham described the available yard space and
facilities resources at six (6) locations to exceed our requirements Ariham also went
into detail on the material handling equipment and trucks that are available to ramp
up and exceed our requirements as well as its ability to obtain additional resources
Anham can ship and receive simultaneously at all locations and can provide
additional containers to assist in exceeding our 200% requirement Anham presented
approximately 80 signed agreements with manufacturers suppliers and service
providers to exceed our surge requirements Therefore Anham was rated
Outstanding for Subfactor il.E, Surge and Sustainment.

(AR Tab 64 at 8271.)

The Agency acknowledged that the construction status of Anham’s warehouses
resulted in a downgrade to Marginal for Subfactor A (Warehouse

_46_

Location/Capacity/Resource Availability).@/ Nevertheless, the pre-award
responsibility data that led to that downgrade did not warrant a downgrade of
Anham’s Subfactor E rating:

Although the information contained in the DCMA pre-award survey validated
that Anham’ s warehouses were not yet completed and all MHE, trucking assets and
resources were not assigned to the various proposed warehouses or necessarily in
theater, the solicitation’s requirements for surge which is defined as the ability to
ramp up quickly to meet early requirements normally needed within the first 45 days
and sustainment, which is defined as the ability to sustain an increased pace
throughout the contingency(s) for six months or longer are exceeded by Ariham’s
plan. 0nce Anham’s performance on the solicitation begins its plan demonstrated
Anham’s ability to ramp up to support the surge requirements within the required
lead time and sustain those requirements as necessary. The findings of the DCMA
pre-award survey are insignificant and of little effect when Anham’s surge and
Sustainment plan is viewed in its entirety. Therefore 1 have determined that
Anham’s technical evaluation for this Subfactor should remain 0utstanding.

(AR Tab 64, ar AR 8273_74.)

No legal error is detected and the court will not second-guess the Agency’s
technical evaluation particularly given the environment in which this contract is to
be performed and the national security interests at stake E. W. Bliss C0. v. Unitea’
States, 77 F.3d 445, 449 (Fed. Cir. 1996); see also Ornega Worla’ Travel, Inc. v.
United States 54 Fed. Cl. 570, 578 (2002) ("[C]ontracting officers are given broad
discretion with respect to evaluation of technical proposals"). See also Glenn
Defense Marine (ASIA), PTE, Lta’. v. United States 720 F.3d 901, 907 (Fed. Cir.
2013).

Alternatively, Supreme has not established requisite prejudice even assuming
that the Agency’s evaluation of Subfactor E was incorrect That is even if the rating
was reduced as Supreme proposes it would not affect the "Good" rating Anham
received for Factor ii and, consequently would not have changed the award decision.
To reiterate the five technical factors are in descending order of importance (AR
Tab 1 at 261 .) Within Factor ii (Distribution Systerr1/Quality Assurance) there were
five subfactors including Subfactor E, "Surge and Sustainment Capability." Each of

‘-9-’ in this protest action Anham insists "its proposal presented no serious risk that the offered
warehouses would not be available in time to support contract performance and that [its] downgrade"
to Marginal was in error. However, "for the purposes of this protest," Anham concludes the
"downgrade was irrelevant." (ECF No. 32 at 69 n.23.)

_47_

those subfactors were of equal importance (Id. at 240, 261-62.) Anham’s Subfactor
ratings were three 0utstandings (one of which was for Subfactor E, "Surge and
Sustainment Capability"), one Good, and one Marginal (AR Tab 65 at 835 8),
resulting in an overall "Good" rating for Anham for Factor ii. (Ia'.) Supreme has not
established that a reduction in Anham’s rating for Subfactor E from 0utstanding to
Marginal, would have had any effect on its overall Good rating for Factor ii. See,
e.g., B&WServ. Ina’us., Inc., B-224392, B-224392.2, 0ct. 2, 1986, 86-2 CPD 11 384
(no prejudice where reweighing of subfactors resulted in virtually same overall factor
score). Further, given the over $1.4 billion price difference between Supreme’s and
Anham’s proposals Supreme cannot show that the requested change would have
elevated its chance for the award.

E. Did the Agency adequately and reasonably investigate
Supreme’s claims of material misrepresentations in
Anham’s proposal concerning construction and
operation of the Bagram Farms warehouse?

Supreme alleged in these proceedings and before the GAO that the lease by
Anham’s affiliate of the approximately 300 acrel’-’ property from the Afghanistan
govemment does not authorize the use of the property for the warehouse facilities
proposed. Supreme has backed off its position taken in briefing, that Anham made
a material misrepresentationz-" in its proposal that it "has already secured all licenses

59/ The lease encompasses 600 jeribs which is represented to be approximately 300 acres a
matter that does not appear to have been disputed

2_1/

THE COURT: i notice that you were withdrawing the position that you were
taking originally on whether or not the intervenor had a belief that they could use the
building.

MR. HUMPHREY: Yes, Your Honor, the issue was whether their claim
constituted a material misrepresentation which required we’re not walking away
from it completely. We think if you read that lease and they’re [sic] affiliate was a
party to the lease the circumstantial evidence was such that you could conclude that
they should have known at least that they didn’t have the right to do what they were
doing. But with the other issues that are pending, Your Honor, we just would rather
have the Court focus on those that we think are more compelling All these other
documents that are pending before the Court in various motions to strike and motions
to supplement have muddied the waters sufficiently that we don’t want to take the
Court’s time on that.

(Tr. 53-54.)

_43_

and permissions to construct" and operate its Afghanistan warehouse located on a
farm near Bagram, Afghanistan (the Bagram Fann warehouse). (ECF No. 27 at 28-
35.)

A declaration submitted in the GAO proceeding by Anham’s ChiefExecutive
0fficer (CEO), noted plans for use of the Bagram warehouse for the SPV contract and
for agriculture development in Afghanistan thereafter:

(AR Tab 66U at 9020-21.)

"[T]o establish a material misrepresentation [a protester] must demonstrate
both that [the awardee] intentionally made a false statement and that [the agency]
relied on that false statement in awarding the contract. . . ." Sealift, Inc. v. United
States, 82 Fed. Cl. 527, 538 (2008) (citing Blae & Golcl Fleet, LP v. United States, 70
Fed. Cl. 487, 495 (2006)). GAO previously found the claim to be without merit.L’

We cannot conclude on the record here that ANHAl\/i’s representation that the firm
had "a1ready secured all licenses and permissions to construct the facility" was false
As shown above the record reflects that the issue of whether the Bagram site may be

used for SPV purposes is in an apparent state of dispute involving ANHAl\/l/BES [Y/]

2-2’ "Given the diverse factual scenarios that appear before [GAO], its decisions traditionally
have been accorded a high degree of deference by the courts particularly those involving bid
protests While GAO decisions are not binding upon this court, they may be considered as expert
opinion which [the court] should prudently consider." Glenn Defense Marine (Asia) PTE Ltd. v.
United States, 97 Fed. Cl. 568, 577 n.17 (2011) (intemal quotations and citations omitted).

§ Responding to several inquiries from DLA during negotiations on December 7, 2011,
Anham represented that:

[w]ith regard to the Bagram Fann warehouse facility, this land is subject to a lease
agreement between the Govemment of Afghanistan 

_49_

and various entities of the govemment of Afghanistan. Evidence regarding the
dispute and representations that ANHAM has made to our Office are sufficiently
consistent with ANHAM’s proposal statement to preclude our finding that a
misrepresentation occurred Ultimately, it is up to one or more branches of the
govemment of Afghanistan to resolve the dispute Whether future actions by the
govemment of Afghanistan ultimately enable or prevent ANHAM from using the site
for SPV purposes is a matter of contract administration which our office does not
review. Supreme’s claim of a proposal misrepresentation is denied

(AR Tab 66 at 9316 (footnote added) (citations omitted).)

At oral argument in these proceedings Supreme recast its position as one of
responsibility, claiming the Agency erred as a matter of law in failing to adequately
investigate as part of its responsibility evaluation claims about Anham’ s right to use
this property in the performance of the SPV contract. in this regard, Anham’s
proposal represented that it "has already secured . . . permissions to construct the
facility." (AR Tab 6A at 841 .)

Supreme correctly contends that 48 C.F.R. § 9.105-1(a) requires the C0 gather
sufficient information for its responsibility evaluation of the sufficiency of the
putative awardees’ facilities to perform the contract.z-"/ During corrective action
following the first GAO protest, Supreme sent a letter to the C0 questioning whether
Anham had legal authority to use land that it had leased from the Afghanistan
govemment to use for a warehouse to supply fifty-one percent of Anham’s proposed
warehousing capacity.

in contesting the adequacy of the C0’s responsibility investigation Supreme
complains that the Agency officials involved were located in the United States not

(AR Tab 17 at 4906.) This was verified by DCMA in its responsibility evaluation (AR Tab 40 at
6475 (finding Anham "is entitled to the possessory interest in and to the land comprising the
[Bagram] Farm by virtue of its ownership in BES . . . ANHAM has ‘ownership’ in the company that
maintains possessory interest in and to the land for the Bagram Farm Warehouse.").)

Z’ 48 C.F.R. § 9.105-1(a) provides that "[b]efore making a determination of responsibility,
the contracting officer shall possess or obtain information sufficient to be satisfied that a prospective
contractor currently meets the applicable [responsibility] standards [of Section] 9.104."

_59_

in Afghanistan and the questions raised concerned matters of Afghanistan law.
Supreme argues that the Agency charged with making an investigation of
responsibility should have, and easily could have, made inquiry of officials of
Afghanistan the country receiving American support.z-$' Enough questions were
raised that the Agency, charged with evaluating responsibility in this large contract,
should have done its own investigation of Anham’s right to use this leased property
as proposed. An adequate investigation would have concluded Supreme argues that
Anham does not have that right, precluding the responsibility findings and the
contract award. Supreme asserts that as a matter of law, the Agency’s analysis was
weak and its investigation close to nil. The procurement error asserted is lack of
effort on the part of the Agency.

Questions of lack of investigation aside Supreme points out that while the
lease as translated allows for a warehouse it is also limited to agricultural purposes
accordingly, Supreme concludes use is limited to warehousing of agricultural
products not the commercial grocery items in the procurement Supreme asserts that
a reasonable independent investigation and responsibility determination must be
made when serious questions like this are raised, and that the lack of investigation
here was per se unreasonable

Supreme points to the C0’s December 5 , 2012, Memorandum of Record
describing his reaction to the 0ctober 26th letter from Supreme’s counsel as sparse
indicating only that "[i]f the original award decision is affirmed DLA would not need
to reconsider the original responsibility deterrnination." (AR Tab 57 at 7908.) Two
days later, on December 7 , 2012, Anham again was awarded the contract. The lack
of further investigation was error in these circumstances Supreme contends indeed,
Supreme adds that the GAO found this rationale insufficient and that is why the C0
was called to testify. (Tr. 51 .) Supreme notes the C0’s testimony was clearly post-
award; no discovery was allowed; no documents were produced; and no cross-
examination was allowed

in Impresa Construzioni Geom. Dornenico Garafz` v. United States, 238 F.3d
1324, 1332 (Fed. Cir. 2001) cited by Supreme the C0 failed to investigate or read a
document that was in italian. Similarly, documents here were in Dari. The C0 in

§ When questioned by the court whether Agency inquiry of Anham for particulars of the
lease and business plan apparently referenced therein would constitute prohibited discussions
counsel for Supreme said no, as long as the inquiry is limited to whether Anham can perform as
proposed.(ir.48)

_5j_

Impresa also made assumptions conceming receivership proceedings that lacked
factual support Analogously, Supreme asserts that here the C0 assumed that the
Afghanistan lower house of Parliament did not have the power to declare the lease
invalid a declaration in the 0ctober 26th letter. Supreme contends that the C0 made
unfounded assumptions that were not the product of a reasonable investigation

The substance of Supreme’s letter, defendant counters does not foster the
obligation Supreme advances The letter (AR Tab 48 at 7759-97), accuses Anham
of misrepresentations in its proposal, claims that Supreme has now dropped The
letter stated that it had been widely reported in the press that Anham was facing maj or
legal problems as well as Afghan govemment and community opposition to the use
of the Bagram Farm warehouse for this contract. No substantiating information was
provided and the govemment represents that it is not aware of any. The letter also
alleged that several Afghan agencies were calling for the demolition of the
warehouse The govemment was not aware of any such demands (Tr. 87.) As for
the letter’s statement that "[a]ccording to the National Economy Committee of the
National Assembly and local Afghan community leaders Anham is constructing a
warehouse on land it does not own and for which its does not have proper
authorization to use for that purpose," Supreme qualified that statement admitting
that it is not sufficiently familiar with Afghan law to verify that Anham has acted
illegally in these matters (AR Tab 48 at 7761, 7762 n.1 ("Supreme is not sufficiently
familiar with the facts and Afghan law to verify that Ar1ham has acted unlawfully as
alleged.").) Supreme also admitted that questions conceming Anham’s right to use
leased land for the warehouse purposes contemplated were "rumor and speculation."
(AR Tab 66] at 8730.) Finally, the letter asserts that a similar incident occurred in
Kuwait when Anham improperly attempted to take control of public property. As for
that allegation the C0 testified in the GAO proceedings that he knew that was not
correct "The proposal and the DCMA survey indicate to me that Anham could
operate on that land, sir." (AR Tab 66X at 9169. ) "[T]he [C0] is not aware of any
independent information substantiating the allegations raised by Supreme which
would warrant further inquiry." (AR Tab 57 at 7908.)

Also the C0 (with more than thirty-five years experience) was aware from the
pre-award survey that Anham had a lease that DCMA had observed Afghan guards
patrolling the construction site and facilities and reasonably determined that if
Ariham had wrongfully seized this property and was building unauthorized

_52_

warehouses the Afghanistan govemment would not be policing the siteY’
Furthermore, from photographs the C0 was aware of this massive structure and from
his experience in this area, knows such a structure is not built without local
authorities’ knowledge if Anham was acting outside of its legal rights those local
authorities knew how to stop further construction

T he C0 considered Supreme’s 0ctober 26th letter "very seriously." (AR Tab
66 X at 91 39.) The C0 acted reasonably. He immediately distributed it to the other
contracting officials Subsequently there were approximately five meetings of those
individuals and the unanimous consensus was that the allegations were not credible
(Tr. 89.) He forwarded the letter to two other DLA contracting officers working on
Afghanistan food service contracts and to his supervisor,_. (AR Tab
66X at 9093-94 ("[W]ithin an hour or two of receiving [the letter], the four of us got
together . . . to discuss the letter and see what each other’s take was of the letter.").)
The C0 also discussed the matter with counsel and senior DLA leadership including
Director of Subsistence Directorate _and the Deputy Director of
Subsistence Directorate_. (AR Tab 66X at 9193-95.) Within a week of
the letter’s receipt the C0 recalled as many as five meetings to specifically discuss
the allegations and any follow-up. (AR Tab 66X at 9195.) The C0 concluded that
Supreme’s allegations did not merit additional investigation (AR Tab 57 at 7908.)

Supreme submitted additional documents at the second GAO proceedings
including another translated copy of the lease. (AR Tab 66B at 8505-14.) But as
Anham points out, Supreme’s claim that warehouses could not be built on the

Y Dennis Strolle testified in the 2013 GAO proceeding that he had been a C0 since 1977.
(AR Tab 66X at 9076.) DCMA’S report included photographs of substantial and highly visible
construction efforts at Bagram. (AR Tab 40 at 6323-25; 6485 (describing walls guard towers and
other improvements).) The C0 testified that he was aware of this information (AR Tab 66X at
9087.). At a subsequent post-award conference in June 2012, charts with pictures of the Bagram
warehouse were presented by Anham which the C0 testified depicted "much progress from the
pictures we had seen from the DCMA." (AR Tab 66X at 9090.) October 4, 2012 photos from
Anham depicted substantial progress on warehouse construction (AR Tab 46 at 7744-48 (the
Bagram warehouse and loading bays refrigeration systems storage facilities and interior work
spaces).)

The C0 found this progress to be consistent with Anham’s ownership interest in and use
of the land despite Supreme’s claims the land had been confiscated (AR Tab 66X at 9183.)
DCMA’ s pre-award survey also verified that 3 5 guards from the Afghanistan Public Protection Force
("APPF") were on the Bagram site securing the facilities at the time of the visit (AR Tab 40 at
6485; Tab 66X at 9182.)

_53_

property was belied by the provision in the lease that "[l]easeholder can build
necessary buildings ([o]ffices, warehouses parking, garage and all necessary
buildings) for activities up [to a] maximum of 3% of leased land." (AR Tab 66B at
8513.) And, the lease specified that in the event of a dispute over the use of the land
or otherwise "both parties are required to refer to an authorized court [in]
Afghanistan." (AR Tab 66B at 8513; Tab 66BB at 9316 (GAO noting that it is up to
one or more branches of the Afghan Govemment to resolve any dispute). Anham
notes that Supreme does not contend that any such legal action has been filed or
threatened by the Afghan Govemment. Accordingly, to the extent that Supreme’s
misrepresentation claim emerges again Supreme has not, demonstrated that the
Bagram warehouses violate the lease much less that Anham was aware of this at the
time it submitted its proposal

in this regard, Supreme tenders yet another, arguably more favorable lease
translation that excludes the reference to warehouses (ECF No. 27-1.) The new
translation also refers to a plan that, according to the translation should appear as
Attachment 4 to the lease but no such document is attached (Id.) Supreme also cites
to a document titled "Boustan Sabz Strategic Plan 2008 - 2012." (ECF No. 27 -2.)
Neither this lease translation nor the Strategic Plan were part of the AR and are the
subject of the pending motion to strike Even if the Strategic Plan was considered
it is not identified as the referenced Attachment 4 to the lease tendered The
document is described as a general strategic plan covering only four years (2008 to

_2012). it bears no relationship to the lease or the contract award in that it is not

specific to Bagram Farm, the Anham warehouse site but rather refers to a larger long-
terrn plan 
 
_

Additionally, on the merits assuming arguendo the availability of all
Supreme’s documentation with all the information now before the court, it cannot be
determined that Anham is not able to use the leased Bagram Farins property as
proposed. While there are slight variations in translated versions of the lease the
dispute provision in all translations provides in pertinent part that in case of a
conflict both parties are required to refer the matter to an authorized Afghanistan
court. There is no evidence or suggestion in the AR that such a reference occurred
and in all the massive submissions in this matter, there is no threat of an imminent
lawsuit over Anham’s use of the property. in this regard it is noted that Supreme has
not pointed to any objection to the use of the property for the warehouse by the
Afghan Ministry of Agriculture irrigation and Livestock, the party signing the 1ease.

_54_

Accordingly, Impressa is distinguishable because there it was clear that had the C0
investigated the offeror would have been debarred and accordingly disqualified
under procurement requirements

Were the court to consider the newly-translated documents conceming the use
of the Bagram Farms property, for which AR supplementation is sought, Anham has
submitted several local government documents in support of its use of the property.
0ne document is a letter from the Afghan govemment concluding that the original
Afghan govemment letter, submitted with Supreme’s 0ctober 26th letter, was not an
official action. A second document is a letter from the Ministry of Agriculture
irrigation and Livestock (the leasing entity), expressing support for Anham’s use of
the Bagram property. (Anham’s Reply, ECF No. 39.) As noted photographs of the
massive warehouse in open and obvious terrain provision of site security by Afghan
law enforcement and the absence of any evidence of commencement of Afghan legal
proceedings between the leasing parties or others provide finn support for the C0’s
responsibility determination rather than Supreme’s claims of error in this regard.

F. Supreme has not established prejudice

Although addressed in some of the discrete issues above Supreme failed to
establish prejudice even if any of the asserted violations of procurement law were
credited Prejudice is a hard-wired pre-requisite to relief for violations of
procurement law or regulation

MR. MARCOTTE: [Prejudice is] particularly important in a case like this
where you have an incumbent like Supreme you’ve got a fluid changing situation
in Afghanistan where it’s Supreme’s dream to say any nit or nat that we find here
send it back, we’ll just clean up the record and it will be perfect. But the time that
it takes to do that ends up with DLA unable to move to a new awardee to a new
contract which is more advantageous and which offers $1.45 billion difference
between the two proposals

(Tr. 98-99.)

The six-month ramp-up provision of the procurement was not relaxed for
Anham and even if it were Supreme can show no relevant prejudice as Supreme the
incumbent was already performing and did not need to ramp-up. Although
Supreme’s bridge contract expires on December 12, 2013, it is subject to early

_55_

terminationZ-l’ The rating errors alleged were not established to have altered the
Agency’ s best value determination particularly given the very large price difference

The responsibility determination was not shown to have been inadequate or legally
erroneous such as to have eliminated Anham as the putative awardee or reopened
Agency evaluation

V. MOTION T0 SUPPLEMENT AND MOTION T0 STRIKE

Recently the Federal Circuit instructed that "[a]ll of the materials submitted to
the GAO are part of the administrative record before the Court of Federal Claims.
31 U.S.C. § 3556." Glenn Defense Marine (ASIA), PTE Lta'. v. United States, 720
F.3d 901, 911 n.8 (Fed. Cir. 2013). As for matters submitted initially in this protest
litigation supplementation is not necessary to permit "effective judicial review."
Axiom Res. Mgmt, Inc. v. United States, 564 F.3d 1374, 1380 (Fed. Cir. 2009).
Accordingly, Supreme’s Motion to Supplement the Adrr1inistrative Record (ECF No.
35) and intervenor’s Conditional Cross-Motion to Supplement (ECF No. 41) are
granted in part as to material submitted to the GAO and otherwise denied, and
intervenor’s Motion to Strike (ECF No. 31) is granted.

CONCLUSION

For the foregoing reasons Supreme’s Motion for Judgment on the
Administrative Record (ECF No. 26) is denied and Defendants’ Cross-Motions (ECF
Nos. 29 & 32) are granted. The Clerk shall enter judgment accordingly.

s/ James F. Merow
James F. Merow
Senior Judge

2-7' Supreme’s bridge contract, not part of the AR, runs through December 12, 2013. The J&A
indicates that it is subject to early termination if the need for the bridge contract ends (AR Tab 44
at 6759.)

_56_